 

 



Exhibit 10.2

 

EXECUTION VERSION

 



 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of June 7, 2017

 

by and among

 

NUMEREX CORP.,

CELLEMETRY LLC, CELLEMETRY SERVICES, LLC,

NUMEREX GOVERNMENT SERVICES LLC,

NUMEREX SOLUTIONS, LLC,

ORBIT ONE COMMUNICATIONS, LLC, UBLIP, INC.,

UPLINK SECURITY, LLC, NEXTALARM, LLC,

OMNILINK SYSTEMS INC., and

TELEMETRY SERVICES CORPORATION,

 

and

 

THE OTHER PARTIES HERETO,

as Grantors,

 

and

 

HCP-FVF, LLC,

as Collateral Agent

 

 

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT, dated as of June 7, 2017 (this
“Agreement”), is entered into by and among (i) NUMEREX CORP., a Pennsylvania
corporation (“Borrower”), and (ii) CELLEMETRY LLC, a Delaware limited liability
company, CELLEMETRY SERVICES, LLC, a Georgia limited liability company, NUMEREX
GOVERNMENT SERVICES LLC, a Georgia limited liability company, NUMEREX SOLUTIONS,
LLC, a Delaware limited liability company, ORBIT ONE COMMUNICATIONS, LLC, a
Georgia limited liability company, UBLIP, INC., a Georgia corporation, UPLINK
SECURITY, LLC, a Georgia limited liability company, NEXTALARM, LLC, a Georgia
limited liability company, OMNILINK SYSTEMS INC., a Delaware corporation,
TELEMETRY SERVICES CORPORATION, a Delaware corporation (each individually
referred to herein as a “Guarantor” and collectively, the “Guarantors”; and
together with Borrower and any other Person that becomes a party hereto as
provided herein, each individually a “Grantor” and collectively, the
“Grantors”), in favor of HCP-FVF, LLC, a Delaware limited liability company, as
agent (together with its successors and assigns, in such capacity, collectively,
“Collateral Agent”) for itself and all of the Purchasers (“Purchasers”) party to
the Note Purchase Agreement (as hereafter defined).

 

The Purchasers have severally agreed to purchase the Notes from Borrower
pursuant to the Note Purchase Agreement. Each Grantor is affiliated with each
other Grantor. Borrower and the other Grantors are engaged in interrelated
businesses, and each Grantor will derive substantial direct and indirect benefit
(financial and otherwise) from the purchase of the Notes under the Note Purchase
Agreement. It is a condition precedent to each Purchaser’s obligation to
purchase the Notes under the Note Purchase Agreement that the Grantors shall
have executed and delivered this Agreement to Collateral Agent for the ratable
benefit of all the Purchasers and Collateral Agent.

 

In consideration of the promises and to induce Collateral Agent and the
Purchasers to enter into the Note Purchase Agreement and to induce the
Purchasers to purchase the Notes thereunder, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Grantor (intending to be legally bound) hereby agrees with Collateral Agent, for
the ratable benefit of the Purchasers and Collateral Agent, as follows:

 

Section 1           DEFINITIONS.

 

1.1           Unless otherwise defined herein, terms defined in the Note
Purchase Agreement and used herein shall have the meanings assigned thereto in
the Note Purchase Agreement, and, if not defined in the Note Purchase Agreement,
such terms shall have the meaning assigned thereto in the UCC.

 

1.2           When used herein the following terms shall have the following
meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Chattel Paper” means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including without limitation with
respect to any Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

 2 

 

 

“Collateral” means (a) all of the personal property now owned or at any time
hereafter arising or acquired by any Grantor or in which any Grantor now has or
at any time in the future may acquire any right, title or interest, wherever
located, including, without limitation, all of each Grantor’s now owned or
hereafter arising or acquired Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health Care Insurance Receivables, indemnification rights
and benefits under or pursuant to any purchase agreement, Instruments, insurance
policies of any kind maintained by any Grantor, Intellectual Property,
Inventory, Investment Property (including, without limitation, Pledged Equity),
Leases, Letter-of-Credit Rights, Money, Supporting Obligations and Identified
Claims, Vehicles and title documents with respect to Vehicles, (b) all books and
records pertaining to any of the foregoing, (c) all Proceeds and products of and
accessions to any of the foregoing, and (d) all collateral security and
guaranties given by any Person with respect to any of the foregoing; provided
that notwithstanding any other provision set forth in this Agreement,
“Collateral” shall not include any Excluded Property. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Grantor’s books and records, Equipment or Inventory, in each case, in
form and substance reasonably satisfactory to Collateral Agent, pursuant to
which, among other things, such Person waives or subordinates any Lien it may
have on the Collateral, and agrees to permit Collateral Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral.

 

“Copyrights” means all copyrights and copyright registrations arising under the
laws of the United States or any other country or political subdivision thereof
(whether registered or unregistered and whether published or unpublished),
including, without limitation, the copyright registrations and recordings
thereof and applications in connection therewith listed on Schedule 5, and (i)
all reissues, continuations, extensions or renewals thereof, and the right to
obtain all reissues, confirmations, extensions and renewals thereof, (ii) all
income, royalties, damages, proceeds and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements, misappropriation, violation, impairment and dilutions thereof,
(iii) the right to sue or recover for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor’s business symbolized by
the foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding to the foregoing throughout the world.

 

“Excluded Accounts” means (a) any deposit account used exclusively as a payroll
account (so long as each such payroll account does not contain amounts in excess
of amounts necessary to pay payroll expenses), trust account holding assets for
the benefit of a Person that is not a Grantor or an affiliate of a Grantor,
account used exclusively for withholding tax, goods and services tax, sales tax
or payroll tax, so long as, in all cases, no other amounts are so deposited in
such accounts, (b) the money market accounts with Silicon Valley Bank with
account numbers ending in -8509 and -8513, in each case, solely to the extent
such accounts are subject to a permitted lien in favor of Silicon Valley Bank,
and, in all cases, so long as such accounts contain only the amounts required to
be deposited into such accounts pursuant to the underlying security agreements
and no other amounts are so deposited in such accounts and (c) the accounts at
SunTrust Bank listed on Schedule 6.

 

 3 

 

 

“Excluded Property” means, collectively, (a) assets as to which granting or
perfecting a security interest in or upon would violate applicable law, (b)
voting equity interests in any Foreign Subsidiary in excess of 65% of the total
voting equity interests in such Foreign Subsidiary, (c) any intent-to-use United
States trademark application for which an amendment to allege use or statement
of use has not been filed and accepted by the United States Patent and Trademark
Office (provided that each such intent-to-use application shall be considered
Collateral immediately and automatically upon such filing and acceptance), (d)
any contract that prohibits, restricts or requires the consent not obtained of a
third party other than any Loan Party for the creation of a security interest in
such contract (or in any rights thereunder) except to the extent that any such
prohibition, restriction or requirement would be rendered ineffective pursuant
to Section 9-406, 9-407, 9-408 and 9-409 of the UCC or any other applicable law;
(e) all Excluded Accounts; provided, that proceeds of any of the foregoing shall
not be or be deemed “Excluded Property” unless such proceeds would otherwise
constitute Excluded Property; and (f) assets as to which granting a security
interest in or upon would violate or require consent of any party under that
certain Master Lease and Financing Agreement No. 12568, dated as of March 23,
2016, between Cisco Systems Capital Corporation and Numerex Corp.

 

“Filing Collateral” means Collateral which may be perfected by the filing of a
UCC financing statement in the appropriate filing office or an applicable
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office (or, if at any time applicable, any other
governmental office, department or agency).

 

“Fixtures” means “fixtures” as such term is defined in Section 9-102(a)(41) of
the UCC and, in any event, including with respect to any Grantor, all of the
following, whether now owned or hereafter acquired by a Grantor: plant fixtures,
business fixtures, other fixtures and storage facilities, wherever located; and
all additions and accessories thereto and replacements therefor.

 

“General Intangibles” means all general intangibles, including, without
limitation, all Payment Intangibles, contract rights (including, without
limitation, all rights of such Grantor to receive moneys due and to become due
to it under any such applicable contract or in connection therewith, all rights
of such Grantor to damages arising thereunder and all rights of such Grantor to
perform and to exercise all remedies thereunder), rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill (including the goodwill associated with any Trademark, Patent, or
Copyright), Patents, Trademarks, Copyrights, URLs and domain names, industrial
designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims and uncertificated equity interests not constituting a
security.

 

 4 

 

 

“Guaranteed Obligations” means, all Obligations of the Borrower and of the other
Guarantors, whether existing on the date hereof or hereafter incurred, created
or arising and whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, and whether enforceable or
unenforceable as against the Borrower or any of the other Guarantors, now or
hereafter in effect, or due or to become due, including, without limitation, all
principal, interest (including interest accruing at the then applicable rate
provided in the Note Purchase Agreement after the maturity thereof and interest
accrued or accruing at the then applicable rate provided in the Note Purchase
Agreement upon the commencement or during the pendency of any Insolvency
Proceeding, regardless of whether such interest or a claim for post-filing or
post-petition interest is allowed or allowable in such Insolvency Proceeding),
and any applicable Prepayment Fee in respect of the Notes, and all other
monetary obligations of the Borrower and of the other Guarantors arising under,
out of, in respect of or in connection with the Note Purchase Agreement, the
Notes or any of the other Note Documents, including but not limited to fees,
costs, expenses and indemnities, in all cases whether primary or secondary,
direct or indirect, absolute or contingent, liquidated or unliquidated, due or
to become due, or now existing or hereafter incurred.

 

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Intellectual Property Licenses, the Patents, the Trademarks, Trade Secrets,
Internet domain names, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom and customer lists, data, inventions (whether
patentable or not) and software.

 

“Intellectual Property Licenses” means all agreements (whether written or oral)
naming (or granting) any Grantor as licensor or licensee, including those listed
on Schedule 5, granting any right (a) under any Copyright, including the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any such Copyright, (b) to manufacture, use or sell any invention covered in
whole or in part by a Patent, and (c) to use any Trademark.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity.

 

“Issuers” means the collective reference to each issuer of any Investment
Property.

 

 5 

 

 

“Note Purchase Agreement” means the Note Purchase Agreement of even date
herewith by and among Borrower, the other Grantors, the Purchasers, and
Collateral Agent, as amended, supplemented, restated or otherwise modified from
time to time.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all Obligations, other than contingent indemnification and expense
reimbursement obligations for which no claims have been asserted, in accordance
with the terms of the Note Purchase Agreement (subject to any rights of
reinstatement set forth herein).

 

“Patents” means all patents and patent applications in the United States, any
other country or political subdivision thereof, including, without limitation,
the patents and patent applications listed on Schedule 5, and (i) all
continuation, divisional and continuation-in-part applications and reissues and
reexaminations thereof, and all rights to obtain any reissues or extensions
thereof, (ii) all income, royalties, proceeds, damages and payments now and
hereafter due or payable or asserted under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements thereof, (iii) the right to sue or
recover for past, present and future infringements, misappropriation, violation
or other impairment thereof, and (iv) all of each Grantor’s rights corresponding
to the foregoing throughout the world.

 

“Pledged Equity” means the Capital Stock listed on Schedule 1, together with any
other equity interests, certificates, options or rights of any nature whatsoever
in respect of Capital Stock of any Person that may be issued or granted to, or
held by, any Grantor at any time while this Agreement is in effect, and any and
all distributional interests, dividends, cash, certificates, liquidation rights
and interests, options, rights, warrants, instruments or other property (whether
real, personal or mixed) from time to time received, receivable or otherwise
distributed in respect of or in exchange or substitution for any and all of such
Capital Stock, and all rights to receive any and all income, gain, profit, loss
or other items allocated or distributed to the owner of such equity interests
(including, without limitation, under or pursuant to any operating agreement, if
applicable); provided, however, in no event shall more than sixty-five percent
(65%) of the total outstanding voting Capital Stock of any direct Foreign
Subsidiary be required to be pledged hereunder.

 

“Pledged Notes” means all promissory notes listed on Schedule 1, all
intercompany notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC, including, without limitation, any and all dividends or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto; provided, however, without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor or Collateral Agent
or any Purchaser from time to time with respect to any of the Investment
Property.

 

 6 

 

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

“Secured Obligations” means (a) in the case of the Borrower, the “Obligations”
as defined in the Note Purchase Agreement, and (b) in the case of the
Guarantors, the Guaranteed Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

 

“Trademarks” means all trademarks, trade names, registered trademarks, trademark
applications, corporate names, business names, fictitious business names,
service marks, trade styles, logos and other source or business identifiers
(whether registered or unregistered), in each case in the United States or any
other country or political subdivision thereof, including, without limitation,
the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications listed on Schedule 5, and (i) all
registrations and recordings thereof and applications thereof, renewals and
extensions thereof, and the right to obtain all extensions and renewals thereof,
(ii) all income, royalties, damages, proceeds, and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements or dilutions thereof, (iii) the right to sue or recover
for past, present and future infringements and dilutions thereof, (iv) the
goodwill of each Grantor’s business symbolized by the foregoing and connected
therewith, and (v) all of each Grantor’s rights corresponding to the foregoing
throughout the world; provided, however, any intent-to-use United States
trademark application for which an amendment to allege use or statement of use
has not been filed and accepted by the United States Patent and Trademark Office
shall not be considered Collateral (provided that each such intent-to-use
application shall be considered Collateral immediately and automatically upon
such filing and acceptance).

 

“Trade Secrets” means anything that would constitute a trade secret under
Applicable Law and information that derives independent economic value (actual
or potential) from not being generally known to and not being readily
ascertainable by proper means by a person able to obtain economic value from its
use or disclosure, and all other inventions (whether patentable or not),
industrial designs, discoveries, improvements, ideas, designs, models, formulae,
patterns, compilations, databases, data collections, drawings, blueprints, mask
works, devices, methods, techniques, processes, know-how, confidential
information, proprietary information, customer lists, software, and technical
information.

 

“UCC” means the Uniform Commercial Code as in effect on the Closing Date and
from time to time in the State of New York, provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
on or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy.

 

 7 

 

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law.

 

Section 2           GUARANTY.

 

2.1           Guaranty.

 

(a)          Each of the Guarantors hereby, jointly and severally, absolutely,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guarantees to Collateral Agent, for the ratable benefit of the Purchasers and
Collateral Agent, the prompt and complete payment by Borrower when due (whether
at the stated maturity, or earlier by acceleration or otherwise) of the
Obligations and the Guaranteed Obligations of the other Guarantors. The
guarantee contained in this Section 2 (this “Guaranty”) is a primary and
original obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, irrevocable, and continuing
guaranty of payment (not collection) which shall remain in full force and effect
without respect to future changes in conditions. This Guaranty constitutes a
guaranty of payment and not of collection. If any Grantor fails to make any
payment of any Secured Obligations on or before the due date thereof and after
the expiration of the applicable notice and cure period, if any, Guarantor
immediately shall (upon Collateral Agent’s demand), cause such payment to be
made.

 

(b)          Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Note Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2). This Section 2.1(b) is intended solely to preserve
the rights of the Collateral Agent and the Purchasers hereunder, and no
Guarantor or any other Person shall have any right or claim under this Section
2.1(b) or otherwise as against the Collateral Agent or any Purchaser that would
not otherwise be available to such Person under Applicable Insolvency Laws.

 

(c)          Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty contained in this Section 2 or
affecting the rights and remedies of Collateral Agent or any Purchaser
hereunder.

 

(d)          The guaranty contained in this Section 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.
Guarantor agrees that Guarantor’s liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement of any lien, security
interest, mortgage or realization upon any security or collateral Collateral
Agent may at any time possess or be entitled. Guarantor consents and agrees that
Collateral Agent shall be under no obligation to marshal any assets of any
Grantor or any other Person or against or in payment of any or all of the
Secured Obligations.

 

 8 

 

 

(e)          No payment made by Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by Collateral Agent or
any Purchaser from Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
remaining unpaid Secured Obligations up to the maximum liability of such
Guarantor hereunder until the Secured Obligations are Paid in Full.

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Collateral Agent and the Purchasers, and each Guarantor shall
remain liable to Collateral Agent and the Purchasers for the full amount
guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by Collateral
Agent or any Purchaser, no Guarantor shall be entitled to be subrogated to any
of the rights of Collateral Agent or any Purchaser against Borrower or any other
Guarantor or any collateral security or guaranty or right of offset held by
Collateral Agent or any Purchaser for the payment of the Secured Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from Borrower or any other Guarantor in respect of payments made
by such Guarantor hereunder, until all of the Secured Obligations are Paid in
Full; provided that, no Guarantor shall exercise any such rights of subrogation
at any time if the Collateral Agent or any Purchaser (with their designees, in
each case) have acquired all or any of the Collateral by credit bid or strict
foreclosure. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Secured Obligations shall not
have been Paid in Full or at any time until Collateral Agent or any Purchaser
(or their designees, in each case, as applicable) ceases to own all or any
portion of the Collateral if such Person has acquired all or any of the
Collateral by credit bid or strict foreclosure, such amount shall be held by
such Guarantor in trust for Collateral Agent and the Purchasers, segregated from
the funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to Collateral Agent in the exact form received by such
Guarantor (duly endorsed by such Guarantor to Collateral Agent, if required), to
be applied against the Secured Obligations, whether matured or unmatured, in
such order as Collateral Agent may determine unless otherwise specified in the
Note Purchase Agreement. Guarantor agrees that the execution of the Guaranty
shall not be deemed to make Guarantor a “creditor” of any Grantor, and that for
purposes of Applicable Insolvency Laws, Guarantor shall not be deemed a
“creditor” of such Grantor.

 

 9 

 

 

2.4           Amendments, etc. with respect to the Secured Obligations.

 

(a)          Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Secured Obligations made by Collateral Agent or the Required Purchasers may be
rescinded by Collateral Agent or the Required Purchasers and any of the Secured
Obligations continued, and the Secured Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Collateral Agent (or the
Required Purchasers or all the Purchasers, as the case may be) and the Note
Purchase Agreement and the other Note Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Collateral Agent (or the Required Purchasers
or all the Purchasers, as the case may be) may deem advisable from time to time
in accordance with the Note Purchase Agreement and the other Note Documents.
Neither Collateral Agent nor any Purchaser shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guaranty contained in this Section 2 or any
property subject thereto.

 

(b)          Without discharging any Guarantor from any of its obligations
hereunder Collateral Agent or any Purchaser may, from time to time, at its sole
discretion and without notice to or the consent of any Guarantor, take any or
all of the following actions: (i) retain or obtain a security interest in any
property to secure any of the Secured Obligations or any obligation hereunder,
(ii) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (iii) amend, modify, or supplement any terms of the Note Documents
or extend or renew any of the Secured Obligations for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Secured Obligations, or release or compromise any obligation of any of the
undersigned hereunder or any obligation of any nature of any other obligor with
respect to any of the Secured Obligations, (iv) release any guaranty or right of
offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (v) resort to the undersigned (or any of them)
for payment of any of the Secured Obligations when due, whether or not
Collateral Agent or the Purchasers shall have resorted to any property securing
any of the Secured Obligations or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Secured Obligations. This
Guaranty includes any and all Secured Obligations arising under successive
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Secured Obligations, changing the interest rate,
payment terms, or other terms and conditions thereof, or creating new or
additional Secured Obligations after prior Secured Obligations have been
satisfied in whole or in part. To the maximum extent permitted by law, Guarantor
hereby waives any right to revoke this Guaranty as to future Obligations. If
such a revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Collateral Agent, (b) no such
revocation shall apply to any Secured Obligations in existence on such date
(including, but not limited to, any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Secured
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Collateral Agent or Purchasers in
existence on the date of such revocation, (d) no payment by Guarantor, Grantor,
or from any other source, prior to the date of such revocation shall reduce the
maximum obligation of Guarantor hereunder, and (e) any payment by Borrower or
from any source other than Guarantor, subsequent to the date of such revocation,
shall first be applied to that portion of the Secured Obligations as to which
the revocation is effective and which are not, therefore, guaranteed hereunder,
and to the extent so applied shall not reduce the maximum obligation of
Guarantor hereunder.

 

 10 

 

 

2.5           Waivers. Each Guarantor waives, until Payment in Full, to the
furthest extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Collateral Agent or any Purchaser upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between Borrower and any of the Guarantors, on the one hand,
and Collateral Agent and the Purchasers, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. To the furthest extent permitted by
applicable law, each Guarantor waives, until Payment in Full: (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon Borrower or any of the
Guarantors with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.
Guarantor hereby waives, until Payment in Full: (1) notice of acceptance hereof;
(2) notice of any loan or other financial accommodations made or extended to
Borrower or the creation or existence of any Secured Obligations; (3) notice of
the amount of the Secured Obligations, subject, however, to Guarantor’s right to
make inquiry of Collateral Agent to ascertain the amount of the Secured
Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of Borrower or of any other fact that might increase
Guarantor’s risk hereunder or the dollar amount of Guarantor’s liability; (5)
notice of any event of default by Borrower under any instrument, writing or
agreement with Collateral Agent or any Purchaser including the Note Documents;
and (6) all other notices (except if such notice is specifically required to be
given to Guarantor hereunder or under any other applicable Note Document) and
demands to which Guarantor might otherwise be entitled. Guarantor consents to
any and all forbearances and extensions of the time of payment of the Note
Purchase Agreement or any of the other Note Documents, and to any and all
changes in the terms, covenants and conditions thereof hereafter made or
granted, and to any part of the collateral therefor; it being the intention and
agreement hereof that Guarantor shall remain unconditionally liable as a
principal as, to and until Payment in Full has occurred, notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of Borrower or Guarantor. Guarantor hereby further waives, until
Payment in Full: (x) any rights to assert against Collateral Agent or Purchasers
any defense (legal or equitable), setoff, counterclaim, or claim which Guarantor
may now or at any time hereafter have against Borrower or any other party liable
to Collateral Agent or Purchasers (other than the defense that the Secured
Obligations shall have been Paid in Full); and (y) any defense, setoff,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Secured Obligations or any security therefor (including,
but not limited to, any of the Note Documents). Without limiting the generality
of the foregoing or any other provisions of this Guaranty, each Guarantor agrees
that this Guaranty shall not be discharged, limited, impaired or affected by:
(A) the transfer of all or any part of the property or assets described in any
of the Note Documents; (B) any sale, pledge, surrender, indulgence, alteration,
substitution, exchange, modification or other disposition of any of the Secured
Obligations, all of which Collateral Agent or any Purchaser is expressly
authorized to make from time to time; (C) any failure, neglect or omission on
the part of Collateral Agent or Purchasers to realize or protect any of the
Secured Obligations, or any personal property or real property or lien security
given as security therefor, or to exercise any lien upon or right of
appropriation of monies, credits or property of Borrower toward liquidation of
the Indebtedness, or performance of the covenants guaranteed hereby; (D) any
proceedings with respect to the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets,
the marshaling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement, imposition
or readjustment of, or other similar proceedings affecting Borrower or any other
Guarantor or any of their respective assets, it being expressly understood and
agreed that no such proceeding shall affect, modify, limit or discharge the
liability or obligation of Guarantor hereunder in any manner whatsoever, and
that Guarantor shall continue to remain absolutely liable under this Guaranty to
the same extent, and in the same manner, as if such proceedings had not been
instituted, (E) any lack of validity or enforceability of the Loan Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing all or any portion of the Guaranteed
Obligations or any assignment or transfer of any of the foregoing; (F) any act
or failure to act by the Borrower, any other Loan Party or any other Person
which may adversely affect such Guarantor’s subrogation rights or rights of
contribution (or any similar right of recovery), if any, against the Borrower to
recover payments made under this Guaranty; (G) any release, amendment or waiver
of, or consent to any departure from, any guaranty of all or any portion of the
Guaranteed Obligations  (or any exercise, non-exercise or waiver of any right,
remedy, power or privilege under or in respect of this Agreement); and (H) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, a Guarantor hereunder (other than the defense that the Secured
Obligations have been Paid In Full).

 

 11 

 

 

2.6           Payments. Each Guarantor hereby guaranties that payments hereunder
shall be paid to Collateral Agent without set-off, recoupment, deduction or
counterclaim or any other reduction in immediately available United States
dollars at the office of Collateral Agent specified in the Note Purchase
Agreement.

 

2.7           Reinstatement. The guaranty contained in this Section 2 shall
remain in full force and effect and continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or must otherwise be reduced, restored or
returned by Collateral Agent or any Purchaser (whether as a “voidable
preference”, “fraudulent conveyance”, “fraudulent transfer” or otherwise) upon
the commencement of, or otherwise in relation to, any Insolvency Proceeding of
or in respect of the Borrower or any other Loan Party, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer, official or designee for, the Borrower or any Guarantor or any
substantial part of the property of the Borrower or any Guarantor, or otherwise,
all as though such payments had not been made.  In the event that any payment,
or any part thereof, of any of the Guaranteed Obligations is rescinded or
otherwise reduced, restored or returned by Collateral Agent or any Purchaser,
the Guaranteed Obligations shall be reinstated to the extent of the payment so
rescinded, reduced, restored or returned and shall be reduced only by the amount
paid and not so rescinded, reduced, restored or returned.  If claim is ever made
on the Collateral Agent or any Purchaser for repayment or recovery of any amount
or amounts received in payment or on account of any of the Guaranteed
Obligations, and the Collateral Agent or such Purchaser repays all or part of
such amount by reason of (i) any judgment, decree or order of any court or
administrative body of competent jurisdiction or (ii) any settlement or
compromise of any such claim effected by the Collateral Agent or such Purchaser
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on such
Guarantor notwithstanding any revocation hereof or the cancellation of the Note
Purchase Agreement, any of the other Note Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Collateral Agent or such Purchaser for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Collateral Agent or such Purchaser

 

 12 

 

 

Section 3           GRANT OF SECURITY INTEREST.

 

3.1           Grant. Each Grantor hereby unconditionally grants, pledges,
collaterally assigns and transfers to Collateral Agent, for the ratable benefit
of the Purchasers and Collateral Agent, a valid and continuing security interest
in and Lien on all of such Grantor’s Collateral, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by Grantors, or any of them, to Collateral Agent and/or Purchasers, but for the
fact that they are unenforceable or not allowable due to the existence of any
bankruptcy or other Insolvency Proceeding involving any Grantor. Notwithstanding
anything herein to the contrary, the Grantors shall have no obligation to take
any steps with respect to the perfection of such security interest in and Lien
on Vehicles.

 

Section 4           REPRESENTATIONS AND WARRANTIES.

 

To induce Collateral Agent and the Purchasers to enter into the Note Purchase
Agreement and to induce the Purchasers to purchase the Notes thereunder, each
Grantor hereby represents and warrants to Collateral Agent and each Purchaser,
which representations and warranties shall survive the execution and delivery
hereof, that:

 

4.1           Title; No Other Liens. Except for Permitted Liens, such Grantor
owns each item of its Collateral free and clear of any and all Liens of others;
provided that Pledged Equity shall not be subject to any Liens except the Lien
created hereby. No financing statement or other public notice of a Lien with
respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens and filings for which
termination statements have been delivered to Collateral Agent.

 

 13 

 

 

4.2           Perfected First Priority Liens. On the Closing Date, the security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 2 (which, in the case of all filings and
other documents referred to on Schedule 2, copies thereof have been delivered to
Collateral Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Filing Collateral in favor of
Collateral Agent, for the ratable benefit of the Purchasers and Collateral
Agent, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof and (b) are subject to no other Liens on the
Collateral except for Permitted Liens; provided that Pledged Equity shall not be
subject to any Liens except the Lien created hereby. The filings and other
actions specified on Schedule 2 constitute all of the filings and other actions
necessary to perfect all security interests granted hereunder on the Filing
Collateral.

 

4.3           Grantor Information. Schedule 3 sets forth, as of the Closing
Date, (a) such Grantor’s jurisdiction of organization, (b) the location of such
Grantor’s chief executive office, (c) such Grantor’s exact legal name as it
appears on its organizational documents and (d) such Grantor’s organizational
identification number (to the extent a Grantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

 

4.4           Collateral Locations. Schedule 4 sets forth, as of the Closing
Date, (a) each place of business of such Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by such
Grantor is kept (other than mobile goods and goods which are in transit) and (c)
whether each such Collateral location specified in clause (b) and place of
business (including such Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor).
On the Closing Date, no Collateral is located outside the United States or in
the possession of any lessor, bailee, warehouseman or consignee, except as
indicated on Schedule 4. As of the date hereof, no bill of lading, warehouse
receipt or other document or instrument of title is outstanding with respect to
any Collateral other than Inventory in transit in the ordinary course of
business or to a customer of a Grantor.

 

4.5           Certain Property. None of the Collateral constitutes, or is the
Proceeds of, Farm Products, Health Care Insurance Receivables or vessels, or
aircraft.

 

4.6           Investment Property.

 

(a)          The Pledged Equity pledged by such Grantor hereunder constitutes
all the issued and outstanding equity interests of each Issuer of Pledged Equity
owned by such Grantor.

 

(b)          All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable, where such concepts are applicable. None of the
Pledged Equity of or issued by a partnership or limited liability company is
subject to any capital call or additional capital requirement.

 

(c)          Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

 14 

 

 

(d)          Schedule 1 lists all Pledged Equity, Pledged Notes or other
Investment Property owned by such Grantor as of the date hereof. Such Grantor is
the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens of any
other Person, except Permitted Liens.

 

(e)          The execution, delivery and performance of this Agreement by such
Grantor in accordance with its terms will not violate the governing documents of
such Grantor or any material agreements, instruments or documents to which such
Grantor is a party. To the extent the Pledged Equity is evidenced by
certificates, all of such certificates have been delivered to Collateral Agent
on the date hereof.

 

(f)          Such Grantor is not and will not become a party to or otherwise
bound by any stockholders agreement, limited partnership agreement, limited
liability company operating agreement, or other similar agreement which
restricts in any manner the rights of any present or future holder of any
Pledged Equity to transfer the Pledged Equity (other than restrictions imposed
by federal and state securities laws). None of the Pledged Equity is subject to
any option, call, warrant, purchase right, preemptive right, right of first
refusal or similar contractual or other right or restriction of any Person
(other than laws affecting the transfer of securities generally).

 

(g)          All Pledged Equity that is issued by an Issuer that is a
corporation is represented by a certificate and constitutes a “security” subject
to Article 8 of the UCC. None of the Pledged Equity that is issued by an Issuer
that is not a corporation (i) is dealt in or traded on a securities exchange or
in a securities market, (ii) by its terms expressly provides that it is not a
“security” governed by Article 8 of the UCC and is evidenced by certificates or
(z) by its terms expressly provides that it is a “security” governed by Article
8 of the UCC unless certificates evidencing such Pledged Equity have been
delivered to Collateral Agent, (iii) is an investment company security or (iv)
is held in a securities account not subject to a securities account control
agreement.

 

4.7           Receivables.

 

(a)          No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument (other than drafts deposited in the
ordinary course of business) or Chattel Paper in excess of $10,000, which has
not been delivered to Collateral Agent.

 

(b)          On the Closing Date, except as set forth on Schedule 8, no contract
or agreement is between such Grantor and a United States governmental authority.
If the aggregate of Receivables where a United States governmental authority is
an obligor exceed $10,000 at any time, (i) such Grantor shall promptly notify
Collateral Agent thereof in writing and (ii) if requested by Collateral Agent,
such Grantor shall promptly deliver a separate assignment of its right to
payment of such Receivable to Collateral Agent pursuant to the Assignment of
Claims Act of 1940 using forms provided by Collateral Agent evidencing
(satisfactory to Collateral Agent) such assignment.

 

 15 

 

 

(c)          The amounts represented by such Grantor to Collateral Agent or the
Purchasers from time to time as owing to such Grantor in respect of the
Receivables (to the extent such representations are required by any of the Note
Documents) will at all such times be accurate in all material respects.

 

4.8           Intellectual Property.

 

(a)          Schedule 5 lists, as of the Closing Date, all (i)
federally-registered Intellectual Property owned by such Grantor in its own name
on the date hereof and (ii) Intellectual Property Licenses (other than
immaterial software licenses entered into in the ordinary course of business).
This security interest granted pursuant to this Agreement constitutes a valid,
continuing and perfected security interest in favor of the Collateral Agent, for
the ratable benefit of the Purchasers and Collateral Agent, in such Copyrights,
Intellectual Property Licenses, Patents and Trademarks, subject to completion of
the filings and other actions specified on Schedule 2 and, in the case of any
Copyrights, Patents and Trademarks for which such filings or other actions are
insufficient, subject to all appropriate filings being made with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency within or outside the United States.

 

(b)          On the Closing Date, all Intellectual Property and pending
applications for registration of Intellectual Property owned by such Grantor is
valid, subsisting, unexpired and enforceable and has not been abandoned.

 

4.9           Depositary and Other Accounts. All deposit, securities and
operating accounts maintained by such Grantor are described on Schedule 6
hereto, which description includes for each such account the name of such
Grantor maintaining such account, the name and address of the financial
institution at which such account is maintained, the account number of such
account, and the type and use of such account.

 

4.10         Note Purchase Agreement. Each Grantor (other than Borrower solely
with respect to this Agreement) makes each of the representations and warranties
applicable to such Grantor made by the Borrower in Article 6 of the Note
Purchase Agreement (which representations and warranties shall be deemed to have
been renewed upon the selling of additional notes or the extension of other
credit accommodations). Such representations and warranties are incorporated
herein by this reference as if fully set forth herein.

 

4.11         Financial Condition of Grantor; Etc. (a) Each Guarantor is
currently informed of the financial condition of each other Grantor and of all
other circumstances which a diligent inquiry would reveal and which would bear
upon the risk of nonpayment of the Secured Obligations, (b) each Guarantor shall
continue to keep informed of the financial condition of each other Grantor and
of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Secured Obligations, and (c) the transactions contemplated
hereby were effectuated without actual intent to hinder, delay or defraud
present or future creditors of such Guarantor or such Grantor.

 

 16 

 

 

4.12         Books and Records. Each Grantor agrees that Collateral Agent’s
books and records showing the Obligations among Collateral Agent on behalf of
Purchasers and Grantors may be admissible in any action or proceeding and may be
used as rebuttably presumptive evidence upon Guarantor and Grantors for the
purpose of establishing the items therein set forth and may constitute prima
facie proof thereof.

 

4.13         Instruments.  Each Instrument, Certificated Security or Chattel
Paper owned by such Grantor that evidences any amount payable under or in
connection with any of the Collateral in excess of $10,000 has been delivered to
Collateral Agent on the date hereof (except to the extent consisting of Excluded
Property or drafts deposited in the ordinary course of business), duly endorsed
in a manner reasonably satisfactory to Collateral Agent, to be held as
Collateral pursuant to this Agreement (or in the case of Electronic Chattel
Paper, such Grantor has caused Collateral Agent to have control thereof within
the meaning set forth in Section 9-105 of the UCC).

 

Section 5           COVENANTS.

 

Each Grantor covenants and agrees with Collateral Agent and the Purchasers that,
from and after the date of this Agreement until the Secured Obligations shall
have been Paid in Full:

 

5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
in excess of $10,000 owned by such Grantor shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, in each case, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to Collateral Agent, duly endorsed in a manner reasonably satisfactory to
Collateral Agent, to be held as Collateral pursuant to this Agreement and in the
case of Electronic Chattel Paper, the applicable Grantor shall cause Collateral
Agent to have control thereof within the meaning set forth in Section 9-105 of
the UCC; provided that the foregoing requirements of this Section 5.1 shall not
apply to (a) Excluded Property or (b) any drafts deposited in the ordinary
course of business. In the event that a Default or Event of Default shall have
occurred and be continuing, upon the request of Collateral Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
Collateral Agent and at such time being held by any Grantor shall promptly be
(but in no event later than within three (3) Business Days of any such request)
delivered to Collateral Agent, duly endorsed in a manner reasonably satisfactory
to Collateral Agent, to be held as Collateral pursuant to this Agreement and in
the case of Electronic Chattel Paper, the applicable Grantor shall cause
Collateral Agent to have control thereof within the meaning set forth in Section
9-105 of the UCC.

 

5.2           Maintenance of Perfected Security Interest; Further Documentation.

 

(a)          Such Grantor shall cooperate with Collateral Agent in maintaining
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Note Documents to dispose of the
Collateral or incur Permitted Liens (in each case in accordance with the terms
and conditions of the Note Documents); provided that Pledged Equity shall not be
subject to any Lien except the Lien created hereby.

 

 17 

 

 

(b)          Such Grantor shall furnish to Collateral Agent from time to time
upon Collateral Agent’s reasonable request statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as Collateral Agent may reasonably request
from time to time, all in reasonable detail.

 

(c)          At any time and from time to time, upon the written request of
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including (i)
filing any appropriate financing, amendment or continuation statements under the
UCC (or other similar laws) in effect in any appropriate jurisdiction with
respect to the security interests created hereby, and (ii) in the case of
Investment Property and any other relevant Collateral, taking any actions
reasonably necessary to enable Collateral Agent to obtain “control” with respect
thereto. Each Grantor acknowledges and agrees that its signature to this
Agreement as a Grantor shall bind it to each and every provision of this
Agreement in its capacity as “a Grantor” and as an Issuer (as applicable).

 

5.3           Changes in Locations, Name, etc. Such Grantor shall not, except
upon fifteen (15) (or thirty (30) with respect to clause (iii) below) days’
prior written notice to Collateral Agent (or such shorter notice period as shall
be satisfactory to Collateral Agent) and delivery to Collateral Agent of (a) all
additional financing statements and other documents reasonably requested by
Collateral Agent as to the validity, perfection and priority of the security
interests and other Liens provided for herein, and (b) if applicable, a written
supplement to Schedule 4 showing any additional location at which Inventory or
Equipment shall be kept:

 

(i)          permit any of the Inventory or Equipment with a fair market value
in excess of $250,000 (in the aggregate among all Grantors) to be kept at a
location other than those listed on Schedule 4 (other than mobile goods and
goods that are in transit) unless such Grantor has delivered a Collateral Access
Agreement in favor of Collateral Agent with respect to such location prior to
relocating such Inventory or Equipment thereto; or

 

(ii)         change its name, jurisdiction of organization or the location of
its chief executive office from that specified on Schedule 3 or in any
subsequent notice delivered pursuant to this Section 4.3; or

 

(iii)        change its legal identity or corporate structure.

 

5.4           Notices. Promptly after obtaining knowledge thereof, such Grantor
shall advise Collateral Agent, in reasonable detail in writing, of:

 

(a)          any Lien (other than Permitted Liens) on any of the Collateral
which would materially adversely affect the ability of Collateral Agent to
exercise any of its rights or remedies hereunder; and

 

 18 

 

 

(b)          the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the Liens created hereby or the
aggregate value of the Collateral.

 

5.5           Investment Property.

 

(a)          If such Grantor shall become entitled to receive or shall receive
any certificate, option or rights in respect of the equity interests of any
Issuer of Pledged Equity, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof; such Grantor shall accept the same as the agent of Collateral
Agent and the Purchasers, hold the same in trust for Collateral Agent and the
Purchasers and promptly deliver the same forthwith to Collateral Agent in the
exact form received, duly indorsed by such Grantor to Collateral Agent, if
required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor and with, if Collateral Agent
so requests, signature guarantied, to be held by Collateral Agent, subject to
the terms hereof, as additional Collateral for the Secured Obligations;
provided, however, in no event shall any Excluded Property be required to be
pledged hereunder. Upon the occurrence and during the continuance of an Event of
Default, (i) unless Collateral Agent provides express prior written notice to
the contrary, any sums paid upon or in respect of the Pledged Equity, Pledged
Notes or other Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to Collateral Agent to be held by it hereunder as
additional Collateral for the Secured Obligations, and (ii) in case any
distribution of capital shall be made on or in respect of the Pledged Equity,
Pledged Notes or other Investment Property or any property shall be distributed
upon or with respect to the Pledged Equity, Pledged Notes or other Investment
Property pursuant to the recapitalization or reclassification of the capital of
any Issuer or pursuant to the reorganization thereof; the property so
distributed shall, unless otherwise subject to a perfected Lien in favor of
Collateral Agent, be promptly delivered to Collateral Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of a Default or an Event of Default, if
any sums of money or property so paid or distributed in respect of the Pledged
Equity, Pledged Notes or other Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to Collateral Agent, hold such money or property in trust for the Purchasers,
segregated from other funds of such Grantor, as additional Collateral for the
Secured Obligations.

 

(b)          Without the prior written consent of Collateral Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any equity interests of any nature or to issue any other securities or
interests convertible into or granting the right to purchase or exchange for any
equity interests of any nature of any Issuer, except, in each case, as permitted
by the Note Purchase Agreement, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged Equity,
Pledged Notes or other Investment Property or Proceeds thereof (except pursuant
to a transaction expressly permitted by the Note Purchase Agreement), (iii)
create, incur or permit to exist any Lien in favor of any Person with respect to
any of the Pledged Equity, Pledged Notes or other Investment Property or
Proceeds thereof, or any interest therein, except for Permitted Liens (except
that Pledged Equity shall not be subject to any Lien except the Lien created
hereby) or (iv) enter into or permit to exist any agreement or undertaking,
including, without limitation, the governing documents of any Issuer and
shareholders’ agreements or operating agreement as applicable, restricting the
right or ability of such Grantor or Collateral Agent to sell, assign or transfer
any of the Pledged Equity, Pledged Notes or other Investment Property or
Proceeds thereof, except as permitted by the Note Purchase Agreement.

 

 19 

 

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it shall be bound by the terms of this Agreement relating to the
Investment Property issued by it and shall comply with such terms insofar as
such terms are applicable to it, (ii) it shall notify Collateral Agent promptly
in writing of the occurrence of any of the events described in Section 5.5(a)
with respect to the Investment Property issued by it, (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to such Issuer with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 regarding the
Investment Property issued by it and (iv) it will not recognize, acknowledge or
permit the pledge, transfer, grant of control or other disposition of the
Investment Property issued by it (or any portion thereof) other than to or as
requested by Collateral Agent pursuant to Section 6 unless otherwise permitted
under the terms of this Agreement or the Note Purchase Agreement.

 

(d)          Each Grantor shall cause any Pledged Equity that is issued by an
Issuer that is a corporation to be and to continue to be represented by a
certificate and to constitute and to continue to constitute a “security” subject
to Article 8 of the UCC and shall not cause any Pledged Equity that is issued by
an Issuer that is not a corporation to (i) be dealt in or traded on a securities
exchange or in a securities market, (ii) be an investment company security,
(iii) be held in a Securities Account not subject to a Securities Account
Control Agreement or (iv) (x) be, by its terms, silent on whether such Pledged
Equity is or is not a “security” governed by Article 8 of the UCC, (y) by its
terms expressly provide that it is not a “security” governed by Article 8 of the
UCC if such Pledged Equity is evidenced by certificates or (z) by its terms
expressly provide that it is a “security” governed by Article 8 of the UCC
unless certificates evidencing such Pledged Equity have been delivered to
Collateral Agent in accordance with Section 4.6 hereof. Each Grantor shall mark
its books and records (and shall cause the Issuer of the Pledged Equity of such
Grantor to mark its books and records) to reflect the security interest granted
pursuant to this Agreement.

 

5.6           Receivables.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, other than in the ordinary course of business and in amounts which are
not material to such Grantor or as otherwise permitted by the Note Purchase
Agreement, such Grantor shall not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.

 

(b)          Such Grantor shall deliver to Collateral Agent a copy of each
demand, notice or document received by such Grantor that questions or calls into
doubt the validity or enforceability of more than ten percent (10.0%) of the
aggregate amount of the then outstanding Receivables for such Grantor.

 

 20 

 

 

5.7           Intellectual Property.

 

(a)          Such Grantor shall (and shall use commercially reasonable efforts
to cause its licensees to) (i) continue to use each Trademark owned by such
Grantor and necessary for the conduct of its business in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, except
to the extent that such Grantor determines in its reasonable business judgment
that any such use of such Trademark is no longer necessary for the conduct of
such Grantor’s business, (ii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable law to
maintain such Trademark, and (iii) not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby such Trademark
may become invalidated or impaired in any material way, except to the extent
that such Grantor determines in its reasonable business judgment that any such
Trademark is no longer necessary for the conduct of such Grantor’s business and,
in each case, the loss of the use of such Trademark could not reasonably be
expected to have a Material Adverse Effect.

 

(b)          Such Grantor (either itself or through licensees) shall not do any
act, or omit to do any act, whereby any Patent necessary for the conduct of its
business may become forfeited, abandoned or dedicated to the public, except to
the extent that such Grantor determines in its reasonable business judgment that
such Patent is no longer necessary for the conduct of such Grantor’s business,
and such abandonment, forfeiture or dedication could not reasonably be expected
to have a Material Adverse Effect.

 

(c)          Such Grantor (either itself or through licensees) will not (and
will not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any portion of such Copyrights owned by such Grantor may become
invalidated or otherwise materially impaired, except to the extent that such
Grantor determines in its reasonable business judgment that such Copyright is no
longer necessary for the conduct of such Grantor’s business. Such Grantor will
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain except to the extent that
such Grantor determines in its reasonable business judgment that such Copyright
is no longer necessary for the conduct of such Grantor’s business and the loss
of the use of such Copyright could not reasonably be expected to have a Material
Adverse Effect.

 

(d)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property necessary for the conduct of
its business in a manner which intentionally infringes the Intellectual Property
rights of any other Person except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(e)          Such Grantor will notify Collateral Agent promptly if it knows that
any application or registration relating to any Intellectual Property owned by
such Grantor and necessary for the conduct of its business is about to become
forfeited, abandoned or dedicated to the public, or of any adverse determination
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any Intellectual Property necessary
for the conduct of its business or such Grantor’s right to register the same or
to own and maintain the same except, in each case, to the extent such forfeit,
abandonment, dedication, adverse determination, or development could not
reasonably be expected to have a Material Adverse Effect.

 

 21 

 

 

(f)          Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to Collateral Agent concurrently with the next delivery of financial
statements of Borrower pursuant to Section 8.1 of the Note Purchase Agreement.
Upon the request of Collateral Agent, such Grantor shall duly execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as Collateral Agent may reasonably request to evidence Collateral Agent’s
security interest in any such Copyright, Patent or Trademark owned by such
Grantor and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby. Upon receipt from the United States Copyright
Office of notice of registration of any Copyright(s), each Grantor shall
promptly (but in no event later than five (5) Business Days following such
receipt) notify Collateral Agent in writing of such registration by delivering
documentation sufficient for Collateral Agent to perfect Collateral Agent’s
Liens on such Copyright(s).

 

(g)          Such Grantor will take all reasonable and necessary steps to
maintain and pursue each such application (and to obtain the relevant
registration) and to maintain each such registration of all Intellectual
Property owned by it and necessary for or material to the conduct of such
Grantor’s business, except to the extent that such Grantor determines in its
reasonable business judgment that such Intellectual Property is no longer
necessary for or material to the conduct of such Grantor’s business and such
action (or inaction) with respect thereto is otherwise not prohibited by the
Note Purchase Agreement. Grantor shall, to the extent commercially reasonable in
Grantor’s good faith business judgment: (i) file and prosecute diligently any
Patent or Trademark applications pending as of the date hereof or hereafter that
are necessary for the conduct of Grantor’s business, (ii) make application on
unpatented but patentable inventions and on Trademarks that are necessary for or
material to the conduct of Grantor’s business, and (iii) preserve and maintain
all rights in the Intellectual Property that are necessary for or material to
the conduct of Grantor’s business (including, but not limited to, with respect
to Trademarks, the filing of affidavits of use and incontestability, where
applicable, under §§8 and 15 of the Lanham Act (15 U.S.C. § 1058, 1065) and
applications for renewal and, to the extent commercially reasonable, initiating
opposition or cancellation proceedings or litigation against users of the same
or confusingly similar marks who seriously threaten the validity or rights of
Grantor in its Trademarks), except, in each case, where such Grantor, in its
reasonable and good faith opinion, determines that the costs of engaging in such
prosecution, application, preservation or maintenance activities exceeds the
likely benefit to be obtained therefrom. Any and all costs and expenses incurred
in connection with Grantor’s obligations under this Section shall be borne by
Grantor.

 

(h)          Upon request of Collateral Agent, in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall duly and promptly execute and deliver to
Collateral Agent one or more short form intellectual property security
agreements (in form and substance reasonably acceptable to Collateral Agent) to
evidence Collateral Agent’s lien and security interest on all of Grantor’s
registered Patents, Trademarks, or Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby. The provisions of any such
short form intellectual property security agreement are supplemental to the
provisions of this Agreement, and nothing contained in such short form
intellectual property security agreement shall limit any of the rights or
remedies of Collateral Agent hereunder.

 

 22 

 

 

(i)          Grantors acknowledge and agree that Collateral Agent shall have no
duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 5.7, Grantors
acknowledge and agree that Collateral Agent shall not be under any obligation to
take any steps necessary to preserve rights in the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses against any other Person, but
Collateral Agent may do so at its sole option from and after the occurrence and
during the continuance of an Event of Default, and all expenses incurred in
connection therewith (including reasonable fees and expenses of attorneys and
other professionals) shall be solely at the cost of Borrower.

 

5.8           Depositary and Other Deposit Accounts. Subject to Section 9.22 of
the Note Purchase Agreement and except with respect to Excluded Accounts, no
Grantor shall open or maintain any depositary or other deposit accounts unless
such accounts are subject to a deposit account control agreement in favor of
Collateral Agent, for itself and the benefit of the Purchasers, in form and
substance reasonably acceptable to Collateral Agent, in order to give Collateral
Agent “control” of such account. The Grantors shall deliver to Collateral Agent
a revised version of Schedule 6 showing any changes thereto (from the version in
effect on the date hereof) within five (5) Business Days of any such change.
Each Grantor hereby authorizes the financial institutions at which such Grantor
maintains a deposit account to provide Collateral Agent with such information
with respect to such deposit account as Collateral Agent may from time to time
reasonably request, and each Grantor hereby consents to such information being
provided to Collateral Agent.

 

5.9           Other Matters.

 

(a)          On the Closing Date, each of the Grantors shall deliver to
Collateral Agent a Collateral Access Agreement with respect to each leasehold
property, provided that no Collateral Access Agreement shall be required with
respect to the premises set forth on Schedule 5.9.

 

(b)          Each Grantor authorizes Collateral Agent to, at any time and from
time to time, file appropriate financing statements, continuation statements,
and amendments thereto that describe the Collateral as “all assets” of each
Grantor, or words of similar effect, and which contain any other information
required pursuant to the UCC for the sufficiency of filing office acceptance of
any financing statement, continuation statement, or amendment, and each Grantor
agrees to furnish any such information to Collateral Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be filed at any time in any appropriate jurisdiction. Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement filed in
connection with this Agreement without the prior written consent of Collateral
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

 23 

 

 

(c)          Each Grantor shall, at any time and from time to time, take such
steps as Collateral Agent may reasonably request for Collateral Agent (i) to the
extent required by Section 5.3 of this Agreement, to obtain an acknowledgement
(or bailee agreement), in form and substance reasonably satisfactory to
Collateral Agent, of any bailee having possession of any of the Collateral,
stating that the bailee holds such Collateral for Collateral Agent, (ii) to the
extent required by this Agreement, to obtain “control” of any letter-of-credit
rights, or electronic chattel paper, with any agreements establishing control to
be in form and substance reasonably satisfactory to Collateral Agent, and (iii)
to the extent required by this Agreement, otherwise to insure the continued
perfection and priority of Collateral Agent’s security interest in any of the
Collateral and of the preservation of its rights therein. If any Grantor shall
at any time, acquire a “commercial tort claim” in excess of $25,000, such
Grantor shall promptly notify Collateral Agent thereof in writing and supplement
Schedule 7, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Collateral Agent, such Grantor shall grant and be
deemed to thereby grant to Collateral Agent (and such Grantor hereby grants to
Collateral Agent) a security interest and lien in and to such commercial tort
claim and all Proceeds thereof, all upon the terms of and governed by this
Agreement.

 

(d)          Without limiting the generality of the foregoing, if any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify Collateral Agent in writing thereof and, at
the request of Collateral Agent, shall take such action as Collateral Agent may
reasonably request to vest in Collateral Agent “control” under Section 9-105 of
the UCC of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, §16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.

 

5.10         No Pledge of Equity in Subsidiaries. No Grantor shall grant a
security interest in, encumber or in any other manner permit any Lien (other
than in favor of Collateral Agent for the benefit of the Purchasers and the
Collateral Agent) to exist in or on, all or any portion of the equity in any of
its Subsidiaries.

 

5.11         Note Purchase Agreement. Each of the Grantors covenants that it
shall, and, if necessary, shall cause or enable each Grantor to, fully comply
with each of the covenants and other agreements set forth in the Note Purchase
Agreement.

 

5.12         No Pledge of Equity in Guarantors. Borrower agrees that, so long as
any of the Secured Obligations remain outstanding, Borrower shall remain,
directly or indirectly, the holder of one hundred percent (100%) of the equity
in the Guarantors; and without the prior written consent of Collateral Agent,
Borrower shall not assign, sell, convey, gift, transfer, pledge, hypothecate,
grant a security interest in, encumber or in any other manner permit any Lien
(other than in favor of Collateral Agent for the benefit of the Purchasers and
Collateral Agent) to exist in or on, all or any portion of the equity in or of
any Guarantor.

 

 24 

 

 

Section 6           REMEDIAL PROVISIONS.

 

6.1           Certain Matters Relating to Receivables.

 

(a)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default, Collateral Agent shall (or its agents or
designees) have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as Collateral Agent
may reasonably require in connection with such test verifications. At any time
and from time to time after the occurrence and during the continuance of an
Event of Default, upon Collateral Agent’s request and at the expense of Grantor,
Grantor shall cause independent public accountants or others satisfactory to
Collateral Agent to furnish to Collateral Agent reports showing reconciliations,
agings and test verifications of, and trial balances for, the Receivables.

 

(b)          Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and Collateral Agent may curtail or terminate such
authority at any time upon the occurrence and during the continuance of an Event
of Default. If requested by Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, any payments of Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly endorsed by such Grantor to Collateral Agent if required, in a collateral
account maintained under the sole dominion and control of Collateral Agent,
subject to withdrawal by Collateral Agent for the benefit of the Purchasers and
Collateral Agent only as provided in Section 6.6, and (ii) until so turned over,
shall be held by such Grantor in trust for Collateral Agent and the Purchasers,
segregated from the funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

(c)          At any time and from time to time upon the occurrence and during
the continuance of an Event of Default, at Collateral Agent’s request, each
Grantor shall deliver to Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including all original orders, invoices and shipping receipts.

 

6.2           Communications with Obligors; Grantors Remain Liable.

 

(a)          Collateral Agent in its own name or in the name of others
(including any Grantor) may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.

 

(b)          Upon the request of Collateral Agent at any time upon the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
Collateral Agent for the ratable benefit of the Purchasers and Collateral Agent
and that payments in respect thereof shall be made directly to Collateral Agent.

 

 25 

 

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
Collateral Agent nor any Purchaser shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by Collateral Agent or any Purchaser of any
payment relating thereto, nor shall Collateral Agent or any Purchaser be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(d)          For the purpose of enabling Collateral Agent to exercise rights and
remedies under this Agreement effective after the occurrence and during the
continuance of an Event of Default, each Grantor hereby grants to Collateral
Agent, for the benefit of Collateral Agent and the Purchasers, an irrevocable,
nonexclusive worldwide license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. At any time after the
occurrence and during the continuance of an Event of Default, Collateral Agent
may refuse to allow Grantor to, and at its sole discretion Collateral Agent may,
exercise quality control over the products and services offered under the
applicable Trademark to prevent invalidation or abandonment.

 

6.3           Investment Property.

 

(a)          Unless an Event of Default shall have occurred and be continuing
and Collateral Agent shall have given notice to the relevant Grantor of
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor will be permitted (i) to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Note Purchase
Agreement, and (ii) to exercise all voting and other rights with respect to the
Investment Property; provided, that no vote shall be cast or other right
exercised or action taken which would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Note
Purchase Agreement, this Agreement or any other Note Document.

 

(b)          If an Event of Default shall occur and be continuing and Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, without any further action by any Person (i) Collateral
Agent shall have the right to receive any and all cash dividends and
distributions, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Obligations in accordance with
Section 6.5 hereof, (ii) Collateral Agent shall have the right to cause any or
all of the Investment Property to be registered in the name of Collateral Agent
or its nominee, and (iii) Collateral Agent or its nominee may exercise (x) all
voting, consent, and other rights and powers pertaining to such Investment
Property at any meeting of holders of the equity interests of the relevant
Issuer or Issuers or otherwise (or by written consent or proxy) and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or Collateral
Agent of any right, privilege or option pertaining to such Investment Property,
and in connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Collateral Agent may
determine), all without liability except to account for property actually
received by it, but Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

 26 

 

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and each such Issuer
that is a Grantor hereby agrees to promptly, comply with any instruction
received by such Issuer from Collateral Agent that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions or
consent of such Grantor or any other Person, including without limitation,
instructions as to the transfer of other disposition of such Investment
Property, to pay and remit to Collateral Agent or its nominee all dividends,
distributions and other amounts payable to such Grantor in respect of such
Investment Property (upon redemption of such Investment Property, dissolution of
such Issuer or otherwise), and to transfer to, and register such Investment
Property in the name of, Collateral Agent or its nominee or transferee. Each
Grantor agrees that each Issuer shall be fully protected in so complying with
such instructions made in accordance with the terms and conditions of this
Agreement.

 

6.4           Proceeds to be Turned Over to Collateral Agent. In addition to the
rights of Collateral Agent and the Purchasers specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other cash equivalent items shall be held by such Grantor in trust for
Collateral Agent and the Purchasers, segregated from the funds of such Grantor,
and shall (unless Collateral Agent provides prior express written notice to the
contrary) forthwith upon receipt by such Grantor, be turned over to Collateral
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to Collateral Agent, if required). All Proceeds received by Collateral Agent
hereunder shall be held by Collateral Agent in a collateral account maintained
under its sole dominion and control. All Proceeds, while held by Collateral
Agent in any collateral account (or by such Grantor in trust for Collateral
Agent and the Purchasers) established pursuant hereto, shall continue to be held
as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5           Application of Proceeds. At such intervals as may be agreed upon
by the Borrower and Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at Collateral Agent’s election,
Collateral Agent may apply all or any part of Proceeds from the sale of, or
other realization upon, all or any part of the Collateral in payment of the
Secured Obligations in such order as Collateral Agent shall determine in its
discretion. Any part of such funds which Collateral Agent elects not so to apply
and deems not required as collateral security for the Secured Obligations shall
be paid over from time to time by Collateral Agent to the applicable Grantor or
to whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Secured Obligations shall have been Paid in Full
shall be paid over to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

 27 

 

 

6.6           Code and Other Remedies. If an Event of Default shall occur and be
continuing, Collateral Agent, on behalf of Collateral Agent and Purchasers, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, upon the occurrence and during the continuance of an Event of
Default, Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any
advertisement or notice expressly required by law, the Note Purchase Agreement
or any other Note Document) to or upon any Grantor or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived,
except to the extent expressly required by law, the Note Purchase Agreement or
any other Note Document), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Collateral Agent or any Purchaser or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Collateral Agent or any Purchaser shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at Collateral Agent’s request, to promptly assemble the Collateral and
make it available to Collateral Agent at places which Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this Section
6.6, after deducting all reasonable out-of-pocket costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Agent or any Purchaser hereunder, including attorneys’ fees,
to the payment in whole or in part of the Secured Obligations, in accordance
with Section 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against Collateral Agent or any
Purchaser arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition. If an Event of Default shall occur
and be continuing, the Collateral Agent shall have the right to the appointment
of a receiver for the properties and assets of each Grantor, and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantor may have thereto or the right to have a bond or other
security posted by Collateral Agent.

 

 28 

 

 

6.7           Sales of Pledged Equity.

 

(a)          Each Grantor recognizes that Collateral Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Collateral Agent
shall be under no obligation to delay a sale of any of the Pledged Equity for
the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be reasonably necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to Collateral Agent and the Purchasers, that Collateral Agent
and the Purchasers have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 6.7
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred and is continuing under the Note Purchase Agreement.

 

6.8           Intellectual Property. Upon the occurrence and during the
continuance of any Event of Default, each Grantor hereby authorizes: (a) the
Commissioner of Patents and Trademarks, United States Patent and Trademark
Office (or as appropriate, such equivalent agency in foreign countries), to
issue any and all Patents to Collateral Agent (for the benefit of Purchasers and
Collateral Agent) as assignee of each Grantor’s entire interest therein; (b) the
Register of Copyrights, United States Copyright Office (or as appropriate, such
equivalent agency in foreign countries), to issue any and all certificates of
registration or renewal for all of the Copyrights to Collateral Agent (for the
benefit of Purchasers and Collateral Agent) as assignee of each Grantor’s entire
interest therein; and (c) the Commissioner of Patents and Trademarks, United
States Patent and Trademark Office (or as appropriate, such equivalent agency in
foreign countries) to issue any and all certificates of registration or renewal
for all of the Trademarks to Collateral Agent (for the benefit of Purchasers and
Collateral Agent) as assignee of each Grantor’s entire interest therein and in
the goodwill of such Grantor’s business connected therewith and symbolized
thereby. Grantor agrees that upon the occurrence and during the continuance of
an Event of Default, the use by Collateral Agent (for the benefit of Purchasers
and Collateral Agent) of all Intellectual Property of Grantor shall be worldwide
and as extensive as the rights of Grantor to use such Intellectual Property, and
without any liability for royalties or other related charges from Collateral
Agent or Purchasers to Grantor.

 

 29 

 

 

6.9           Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under Section 9-626 of the UCC to
the extent permitted by applicable law. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations in full and the fees and
disbursements of any attorneys employed by Collateral Agent or any Purchaser to
collect such deficiency.

 

Section 7           Collateral AGENT.

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact; Irrevocable
Proxy, etc.

 

(a)          Each Grantor hereby irrevocably constitutes and appoints Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact, such power of attorney to be exercisable
solely upon the occurrence and during the continuance of an Event of Default,
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives Collateral Agent the
power and right, on behalf of and at the expense of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as
Collateral Agent may request to evidence Collateral Agent’s security interest in
such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

(iii)        discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv)        execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

 30 

 

 

(v)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Collateral Agent or as Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as Collateral Agent may deem appropriate; (7) assign
any Intellectual Property License, Copyright, Patent or Trademark, throughout
the world for such term or terms, on such conditions, and in such manner, as
Collateral Agent shall in its sole discretion determine; (8) vote any right or
interest with respect to any Investment Property; (9) order good standing
certificates and conduct lien searches in respect of such jurisdictions or
offices as Collateral Agent may deem appropriate; and (10) generally sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though Collateral Agent were
the absolute owner thereof for all purposes, and do, at Collateral Agent’s sole
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and Collateral Agent’s security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Until the Secured Obligations have been Paid in Full, each Grantor hereby
irrevocably designates and appoints Collateral Agent, as its true and lawful
proxy, with full power of substitution, exercisable upon the occurrence and
during the continuance of an Event of Default, for and in its name, place and
stead to vote any and all Investment Property owned or held by such Grantor or
standing in its name, and do all things which any Grantor might do if present
and acting itself. Once exercised by Collateral Agent, the right to vote granted
pursuant to this proxy shall be exclusive to Collateral Agent and no Grantor
shall thereafter be entitled to exercise any right to vote in respect of any
Investment Property, until Payment in Full or otherwise with the prior written
consent of Collateral Agent. THE PROXY, AUTHORIZATIONS, AGENCIES, POWERS OF
ATTORNEY AND OTHER POWERS GRANTED BY THE GRANTORS UNDER AND PURSUANT TO THIS
AGREEMENT ARE IRREVOCABLE AND COUPLED WITH AN INTEREST (INCLUDING, BUT NOT
LIMITED TO, THE NOTE PURCHASE AGREEMENT AND THIS AGREEMENT) AND ARE GIVEN TO
SECURE THE OBLIGATIONS UNDER THE NOTE PURCHASE AGREEMENT AND THIS AGREEMENT.
SUCH APPOINTMENT OF Collateral AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL BE
VALID AND IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE
CONTRARY SET FORTH IN THE ARTICLES OF ORGANIZATION, LIMITED LIABILITY COMPANY
AGREEMENTS OR OTHER ORGANIZATIONAL DOCUMENTS OF EACH GRANTOR OR THE LIMITED
LIABILITY COMPANY ACT OF THE STATE OF INCORPORATION OF EACH GRANTOR.

 

 31 

 

 

Anything in this Section 7.1(a) to the contrary notwithstanding, Collateral
Agent agrees that it will not exercise any rights under the power of attorney or
the irrevocable proxy provided for in this Section 7.1(a) unless an Event of
Default shall have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, Collateral Agent, at its sole option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)          Each Grantor hereby ratifies all that such attorneys shall lawfully
(in accordance with applicable law) do or cause to be done by virtue hereof.

 

(d)          All powers, proxies, authorizations, grants of attorney in fact and
agencies contained in this Agreement survive the bankruptcy, dissolution or
winding up of any relevant Grantor.

 

Each Grantor covenants and agrees that on the date that is thirty (30) days
prior to the date of expiration (by operation of Applicable Law) of the
irrevocable proxy granted pursuant to this Section 7.1, each Grantor shall (and
shall automatically be deemed to) grant the Collateral Agent a new irrevocable
proxy, on the same terms as those previously granted pursuant to this Section
7.1. Upon the reasonable written request of the Collateral Agent, such Grantor
agrees to deliver to the Collateral Agent, on behalf of the Collateral Agent and
the Purchasers, such further evidence of such irrevocable proxy or such further
irrevocable proxies to enable the Collateral Agent to vote the Pledged Stock
after an Event of Default shall have occurred and be continuing.

 

7.2           Duty of Collateral Agent. Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as Collateral
Agent deals with similar property for its own account. Neither Collateral Agent
nor any of its respective officers, directors, employees or agents shall be
liable for any failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on Collateral Agent hereunder are solely
to protect Collateral Agent’s and the Purchasers’ interests in the Collateral
and shall not impose any duty upon Collateral Agent or any Purchaser to exercise
any such powers. Collateral Agent and the Purchasers shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder.

 

 32 

 

 

7.3           Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of Collateral Agent under this Agreement with
respect to any action taken by Collateral Agent or the exercise or non-exercise
by Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between Collateral Agent and the Purchasers, be governed by
the Note Purchase Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between Collateral Agent and the
Grantors, Collateral Agent shall be conclusively presumed to be acting as agent
for the Purchasers with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

Section 8           MISCELLANEOUS.

 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.4 of the Note Purchase Agreement.

 

8.2           Notices. All notices, requests and demands to or upon Collateral
Agent or any Grantor hereunder shall be addressed to Borrower and effected in
the manner provided for in Section 12.2 of the Note Purchase Agreement and each
Grantor hereby appoints Borrower as its agent to receive notices hereunder.

 

8.3           Indemnification by the Grantors. EACH GRANTOR, JOINTLY AND
SEVERALLY, HEREBY AGREES TO AND SHALL INDEMNIFY, EXONERATE AND HOLD Collateral
AGENT, EACH PURCHASER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, APPROVED FUNDS AND AGENTS OF Collateral AGENT AND EACH PURCHASER
(EACH A “PURCHASER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY OR ASSERTED AGAINST THE PURCHASER PARTIES OR ANY OF
THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY TENDER OFFER,
MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS FROM THE SALE OF ANY OF THE NOTES, (b) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
GRANTOR, (c) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS
AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED
THEREON, (d) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (e) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER NOTE
DOCUMENT BY ANY OF THE PURCHASER PARTIES OR ANY TRANSACTION IN CONNECTION
THEREWITH, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE
APPLICABLE PURCHASER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF THE SECURED OBLIGATIONS,
CANCELLATION OF THE NOTES, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE
OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.

 

 33 

 

 

8.4           Enforcement Expenses.

 

(a)          Each Grantor agrees, on a joint and several basis, to pay or
reimburse on demand each Purchaser and Collateral Agent for all out-of-pocket
costs and expenses (including attorneys’ fees) incurred in collecting against
any Guarantor under the guaranty contained in Section 2 or otherwise enforcing
or preserving any rights under this Agreement and the other Note Documents.

 

(b)          Each Grantor agrees to pay, and to save Collateral Agent and the
Purchasers harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other Taxes (other
than Excluded Taxes) which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

 

(c)          The agreements in this Section 8.4 shall survive repayment of all
(and shall be) Secured Obligations, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 

8.5           Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

8.6           Nature of Remedies. All Secured Obligations of each Grantor and
rights of Collateral Agent and the Purchasers expressed herein or in any other
Note Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of Collateral Agent or any Purchaser, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

8.7           Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective legal delivery thereof and shall be
deemed an original signature hereunder for all purposes.

 

8.8           Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

 34 

 

 

8.9           Entire Agreement. This Agreement, together with the other Note
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

 

8.10         Successors; Assigns. This Agreement shall be binding upon the
Grantors, the Purchasers and Collateral Agent and their respective successors
and assigns, and shall inure to the benefit of the Grantors, the Purchasers and
Collateral Agent and the successors and assigns of the Purchasers and Collateral
Agent. No other Person shall be a direct or indirect legal beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Note Documents. Notwithstanding the foregoing in
this Section, no Grantor may assign or transfer any of its rights or Obligations
under this Agreement without the prior written consent of each Purchaser.

 

8.11         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

8.12         Forum Selection; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)          EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, OR
ANY APPELLATE COURT FROM ANY THEREOF, AND HEREBY EXPRESSLY SUBMITS TO THE
PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT ANY SUCH COURT
IS AN INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 12.2 OF THE NOTE PURCHASE
AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 

 35 

 

 

(b)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OF THE OTHER NOTE DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH GRANTOR (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT Collateral AGENT WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES
THAT Collateral AGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE
OTHER NOTE DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS CONTAINED HEREIN.

 

8.13         Set-off. Each Grantor agrees that Collateral Agent and each
Purchaser have all rights of set-off, recoupment and bankers’ lien provided by
applicable law, and in addition thereto, each Grantor agrees that at any time
any Event of Default exists, Collateral Agent and (with the written consent of
Collateral Agent) each Purchaser may apply to the payment of any Secured
Obligations, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with Collateral Agent or
such Purchaser.

 

8.14         Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;

 

(b)          Neither Collateral Agent nor any Purchaser has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Note Documents, and the relationship between
the Grantors, on the one hand, and Collateral Agent and the Purchasers, on the
other hand, in connection herewith or therewith is that of debtor and creditor;
and

 

(c)          no joint venture is created hereby or by the other Note Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Collateral Agent and the Purchasers.

 

8.15         Additional Grantors. Each Loan Party that is required to become a
party to this Agreement pursuant to Section 9.13 of the Note Purchase Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Loan Party of a joinder agreement in the form of Annex I
hereto.

 

8.16         Releases. Upon the Payment in Full of the Secured Obligations, the
security interests granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral will revert to Grantors, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of Collateral Agent and each Grantor hereunder will terminate. At
the request and sole expense of any Grantor following any such termination,
Collateral Agent will deliver to the Grantors any Collateral held by Collateral
Agent hereunder, and execute and deliver to the Grantors and authorize the
filing of such documents as the Grantors shall reasonably request to evidence
such termination (at the cost of Grantors). Upon any disposition of property
permitted by the Note Purchase Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. Upon
any sale or disposition (including by merger or consolidation) of all of the
stock of a Grantor that is expressly permitted by the Note Purchase Agreement,
the Liens granted herein by such Grantor shall be deemed to be automatically
revert to such Grantor and such Grantor shall automatically be released and
discharged from its obligations hereunder, in each case, with no further action
on the part of any Person. The Collateral Agent shall, at Grantors’ expense,
execute and deliver or otherwise authorize the filing of such documents as
Grantors shall reasonably request to evidence such release, including any
necessary financing statement amendments.

 

 36 

 

 

8.17         Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Note Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by Collateral
Agent or any Purchaser, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against Collateral Agent or any
Purchaser, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Grantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Grantor for the Secured
Obligations, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Grantor, Collateral Agent may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any other Grantor or any other Person or against any collateral security
or guaranty for the Secured Obligations or any right of offset with respect
thereto, and any failure by Collateral Agent or any Purchaser to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Grantor or any other Person or to realize upon any such collateral
security or guaranty or to exercise any such right of offset, or any release of
any other Grantor or any other Person or any such collateral security, guaranty
or right of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Collateral Agent or any
Purchaser against any Grantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

8.18         Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
or any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made (and this
Section shall survive repayment of the Secured Obligations). In the event that
any payment, or any part thereof, is rescinded, reduced, restored or returned,
the Secured Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

[Signature Pages Follow]

 

 37 

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
duly executed and delivered this Guaranty and Collateral Agreement as of the
date first above written.

 

  GRANTORS AND ISSUERS:         NUMEREX CORP.         By: /s/ Kenneth L. Gayron
    Name:     Its:         CELLEMETRY LLC         By: /s/ Kenneth L. Gayron    
Name:     Its:         CELLEMETRY SERVICES, LLC         By: /s/ Kenneth L.
Gayron     Name:     Its:         NUMEREX GOVERNMENT SERVICES LLC         By:
/s/ Kenneth L. Gayron     Name:     Its:         NUMEREX SOLUTIONS, LLC        
By: /s/ Kenneth L. Gayron     Name:     Its:         ORBIT ONE COMMUNICATIONS,
LLC         By: /s/ Kenneth L. Gayron     Name:     Its:

 

[Signature Page to Guaranty and Collateral Agreement]

 

 

 

 

  uBLIP, INC.         By: /s/ Kenneth L. Gayron     Name:     Its:

 

  UPLINK SECURITY, LLC         By: /s/ Kenneth L. Gayron     Name:     Its:    
    NEXTALARM, LLC         By: /s/ Kenneth L. Gayron     Name:     Its:        
OMNILINK SYSTEMS INC.         By: /s/ Kenneth L. Gayron     Name:     Its:      
  TELEMETRY SERVICES CORPORATION         By: /s/ Kenneth L. Gayron     Name:    
Its:

 

[Signature Page to Guaranty and Collateral Agreement]

 

 

 

 

  Collateral AGENT:       HCP-FVF, LLC, in its capacity as Collateral Agent    
  By: /s/ Martin Hale Jr.   Name: Martin Hale Jr.   Title: Authorized Signatory

 

[Signature Page to Guaranty and Collateral Agreement]

 

 

 

 

SCHEDULE 1

PLEDGED EQUITY

 

A.           Pledged Equity

 

Grantor (owner of
Record of such
Pledged Equity) Issuer Pledged Equity
Description Percentage
of Issuer
Pledged No. of Units
Owned Certificate
(Indicate
No.) Numerex Corp. uBlip, Inc. Georgia corp 100% 1,000 Shares 1 Numerex Corp.
Omnilink Systems Inc. Delaware corp 100% 10 Shares 1 Omnilink Systems
Inc. Telemetry Services Corporation Delaware corp 100% 100,000 Shares 1 Numerex
Corp. Cellemetry LLC Delaware LLC 100% N/A Uncertificated Numerex Corp.
CELLEMETRY SERVICES, LLC Georgia LLC 100% N/A Uncertificated Numerex Corp.
Numerex Government Services LLC Georgia LLC 100% N/A Uncertificated Numerex
Corp.

NUMEREX
SOLUTIONS, LLC

Delaware LLC 100% N/A Uncertificated Numerex Corp. Orbit One
Communications, LLC Georgia LLC 100% N/A Uncertificated Cellemetry LLC Uplink
Security, LLC Georgia LLC 100% N/A Uncertificated Numerex Corp. NextAlarm, LLC
Georgia LLC 100% N/A Uncertificated Numerex Corp. DCX Systems Australia PTY LTD
Australian proprietary limited company 65% 100% Uncertificated Omnilink Systems
Inc. Omnilink Systems India Private Limited Indian private limited company 65%
100% Uncertificated

 

 

 

 

B.           Pledged Notes

 

Grantor (owner of
Record of such
Pledged Notes) Issuer Pledged Notes
Description Date of
Issuance Amount None.                  

 

C.           Other Investment Property

 

Grantor Investment Property Description;

None.

 

 

 



 

 

 

 

 

 

SCHEDULE 2

FILINGS

 

Grantor Filing
Requirement
or Other
Action Filing Office Numerex Corp. UCC Department of State of the Commonwealth
of Pennsylvania Cellemetry LLC UCC Secretary of State of the State of Delaware
CELLEMETRY SERVICES, LLC UCC Cobb County, Georgia Clerk of Superior Court
Numerex Government Services LLC UCC Cobb County, Georgia Clerk of Superior Court
NUMEREX SOLUTIONS, LLC UCC Secretary of State of the State of Delaware Orbit One
Communications, LLC UCC Cobb County, Georgia Clerk of Superior Court uBlip, Inc.
UCC Cobb County, Georgia Clerk of Superior Court Uplink Security, LLC UCC Cobb
County, Georgia Clerk of Superior Court NextAlarm, LLC UCC Cobb County, Georgia
Clerk of Superior Court Omnilink Systems Inc. UCC Secretary of State of the
State of Delaware Telemetry Services Corporation UCC Secretary of State of the
State of Delaware

 

 

 

 

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR (exact
legal name) STATE OF
ORGANIZATION FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER

CHIEF EXECUTIVE

OFFICE

ORGANIZATIONAL
IDENTIFICATION
NUMBER Numerex Corp. Pennsylvania 11-2948749 400 Interstate North Parkway, Suite
1350
Atlanta, GA 30339 2569500 Cellemetry LLC Delaware 58-2393831 400 Interstate
North Parkway, Suite 1350
Atlanta, GA 30339 2896495 CELLEMETRY SERVICES, LLC Georgia 20-2633124 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 0506174 NextAlarm, LLC Georgia 46-1139246 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339 12079521 Numerex Government Services LLC Georgia 27-0906019
400 Interstate North Parkway, Suite 1350
Atlanta, GA 30339 09063449 NUMEREX SOLUTIONS, LLC Delaware 58-2612971 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 3361359 Orbit One Communications, LLC Georgia 02-0812368 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 07061836 uBlip, Inc. Georgia 20-5837029 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339 08077547 Uplink Security, LLC Georgia 58-2313733 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 08096034 Omnilink Systems Inc. Delaware 20-1470980 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 3840422 Telemetry Services Corporation Delaware 36-4861438 400
Interstate North Parkway, Suite 1350
Atlanta, GA 30339 4012995

 

 

 

 

SCHEDULE 4

COLLATERAL LOCATIONS

 

A.           Collateral Locations

 

GRANTOR COLLATERAL COLLATERAL LOCATION
OR PLACE OF BUSINESS
(INCLUDING CHIEF
EXECUTIVE OFFICE) OWNER/LESSOR
(IF LEASED) Numerex Corp. Office furniture and
equipment, books and
records 400 Interstate North Parkway,
Suite 1350
Atlanta, GA 30339 The Lincoln National
Life Insurance
Company Omnilink Systems Inc. Office furniture and
equipment, books and
records

5900 Windward Parkway #200
Alpharetta, GA 30005

WPZ Owner LLC Numerex Corp. Office furniture and
equipment, books and
records

12720 Hillcrest Road
Dallas, TX 75230

Senior Quality
Lifestyles
Corporations Numerex Corp. Office furniture and
equipment, books and
records

1210 Roosevelt Street, Suite 200
Edmund, OK 73034

Jaffee Wu Numerex Corp. Equipment and
Inventory

1095 Windward Ridge, Building
300, Suite 160
Alpharetta, GA 30005

McDonald Windward
Partners III, LLC Numerex Corp. Office furniture and
equipment, books and
records

275 S. Main Street, Suite 2CC
Doylestown, PA 18902

South Main Street, L.P.

 

 

 

 

B.           Collateral in Possession of Lessor, Bailee, Consignee or
Warehouseman

 

GRANTOR COLLATERAL LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN VALUE OF
COLLATERAL Numerex Corp. Equipment and Inventory S&Y Industries, Inc. $338,903
Numerex Corp. Equipment and Inventory Teligent EMS LLC $522,781 Numerex Corp.
Equipment and Inventory Morey Corp. $88,753 Numerex Corp. Equipment and
Inventory Catcon Products, Inc. $428,243 Numerex Corp. Equipment and Inventory
Amware Logistic Services $4,674,350 Numerex Corp. Equipment Vital Support
$541,440 Numerex Corp. Equipment AT&T $1,028,062

 

 

 

 

SCHEDULE 5

INTELLECTUAL PROPERTY

 

1.     Copyrights

 

Grantor Country Copyright Registration No. Registration
Date None.        

 

2.     Patents

 

Country Application
No. Filing Date Patent No Issue Date Title Status Registrant US 09/666,042
9/20/2000 6,718,177 4/6/2004 System for Communicating Messages Via a Forward
Overhead Control Channel for a Programmable Logic Control Device Issued Numerex
Corp. US 10/038,089 1/2/2002 6,882,843 4/19/2005 Multiple Wireless Data
Transport Transceiver System Issued Numerex Corp. US 09/083,079 5/21/1998
6,311,060 10/30/2001 Method and System for Registering the Location of a Mobile
Cellular Communications Device Issued Numerex Corp. US 10/008,100 11/13/2001
7,225,459 5/29/2007 Methods and Systems for Dynamically Adjusting Video Bit
Rates Issued Numerex Corp. US 08/769,142 12/18/1996 5,873,043 2/16/1999 System
for Communicating Messages Via a Forward Overhead Control Channel Expired
Numerex Corp. US 09/699,312 10/27/2000 6,856,808 2/15/2005 Interconnect System
and Method for Multiple Protocol Short Message Services Issued Numerex Corp. US
10/262,372 9/30/2002 6,718,237 4/6/2004 Communications Device for Conveying
Geographic Location Information Over Capacity Constrained Wireless Systems
Issued Numerex Corp. US 09/549,761 4/14/2000 6,738,647 5/18/2004 Method and
System for Expanding the Data Payload of Data Messages Transported Via a
Cellular Network Control Channel Issued Numerex Corp. US 09/082,694 5/21/1998
6,311,056 10/30/2001 Method and System for Expanding the Data Capacity of a
Cellular Network Control Channel Issued Numerex Corp. US 10/773,692 2/6/2004
7,272,494 9/18/2007 Communication Device for Conveying Geographic Location
Information Over Capacity Constrained Wireless Systems Issued Numerex Corp. US
10/770,326 2/2/2004 7,151,943 12/19/2006 System for Communicating Messages Via a
Forward Overhead Control Channel for a Programmable Logic Control Device Issued
Numerex Corp. US 10/885,445 7/6/2004 7,245,928 7/17/2007 Method and System for
Improved Short Message Services Issued Numerex Corp.

 

 

 

 

US 10/952,710 9/29/2004 7,233,802 6/19/2007 Interconnect System and Method for
Multiple Protocol Short Message Services Issued Numerex Corp. US 11/811,855
6/12/2007 7,680,505 3/16/2010 Telemetry Gateway Issued Numerex Corp. US
12/704,290 2/11/2010 8,060,067 11/15/2011 Method and System for Efficiently
Routing Messages Issued Numerex Corp. US 13/247,316 9/28/2011 8,543,146
9/24/2013 Method and System for Efficiently Routing Messages Issued Numerex
Corp. US 13/848,804 3/22/2013 8,903,437 12/2/2014 Method and System for
Efficiently Routing Messages Issued Numerex Corp. US 10/959,809 10/6/2004
7,783,508 8/24/2010 Method and System for Refining Vending Operations Based on
Wireless Data Issued Numerex Corp. US 10/877,354 6/25/2004 7,650,285 1/19/2010
Method and System for Adjusting Digital Audio Playback Sampling Rate Issued
Numerex Corp. US 12/012,848 2/6/2008 8,265,605 9/11/2012 Service escrowed
transportable wireless event reporting system Issued Numerex Corp. US 13/568,559
8/7/2012 8,543,097 9/24/2013 Service escrowed transportable wireless event
reporting system Issued Numerex Corp. US 13/971,935 8/21/2013 8,855,716
10/7/2014 Service escrowed transportable wireless event reporting system Issued
Numerex Corp. US 12/002,215 12/14/2007 7,880,599 2/1/2011 Method and System for
Remotely Monitoring the Operations of a Vehicle Issued Numerex Corp. US
12/002,091 12/14/2007 7,936,256 5/3/2011 Method and System for Interacting with
a Vehicle over a Mobile Radiotelephone Network Issued Numerex Corp. US
12/290,048 10/27/2008 8,738,046 5/27/2014 Intelligent Short Message Delivery
System and Method Issued Numerex Corp. US 12/713,916 2/26/2010 8,041,383
10/18/2011 Digital Upgrade System and Method Issued Numerex Corp. US 13/234,712
9/16/2011 8,483,748 7/9/2013 Digital Upgrade System and Method Issued Numerex
Corp. US 13/911,554 6/6/2013 8,868,059 10/21/2014 Digital Upgrade System and
Method Issued Numerex Corp. US 12/640,688 12/17/2009 8,112,285 2/7/2012 Method
and System for Improving Real-Time Data Communications Issued Numerex Corp. US
12/985,989 1/6/2011 8,126,764 2/28/2012 Communication of Managing Vending
Operations Based on Wireless Data Issued Numerex Corp. US 12/860,231 8/20/2010
8,214,247 7/3/2012 Method and System for Refining Vending Operations Based on
Wireless Data Issued Numerex Corp. US 13/491,079 6/7/2012 8,484,070 7/9/2013
Method and System for Managing Vending Operations Based on Wireless Data Issued
Numerex Corp. US 12/985,975 1/6/2011 8,269,618 9/18/2012 Method and System for
Remotely Monitoring the Location of a Vehicle Issued Numerex Corp. US 13/040,563
3/4/2011 8,253,549 8/28/2012 Method and System for Interacting with a Vehicle
over a Mobile Radiotelephone Network Issued Numerex Corp.

 

 

 

 

US 13/561,313 7/30/2012 8,547,212 10/1/2013 Method and System for Interacting
with a Vehicle over a Mobile Radiotelephone Network Issued Numerex Corp. US
14/043,363 10/1/2013 9,084,197 7/14/2015 Method and System for Interacting with
a Vehicle over a Mobile Radiotelephone Network Issued Numerex Corp. US
13/345,018 1/6/2012 8,412,186 4/2/2013 Method and system for managing subscriber
identity modules on wireless networks for machine to-machine applications Issued
Numerex Corp. US 13/681,460 11/20/2012 8,611,891 12/17/2013 Method and system
for managing subscriber identity modules on wireless networks for machine
to-machine applications Issued Numerex Corp. US 14/079,936 11/14/2013 9,414,240
8/9/2016 Method and system for managing subscriber identity modules on wireless
networks for machine to-machine applications Issued Numerex Corp. US 13/456,662
4/26/2012 8,705,716 4/22/2014 Interactive Control of Alarm Systems by Telephone
Interface Using an Intermediate Gateway Issued Numerex Corp. US 13/413,333
3/6/2012 8,705,704 4/22/2014 Delivery of Alarm System Event Data and Audio Over
Hybrid Network Issued Numerex Corp. US 13/438,941 4/4/2012 8,798,260 8/5/2014
Delivery of Alarm System Event Data and Audio Issued Numerex Corp. US 14/450,787
8/4/2014 9,462,135 10/4/2016 Delivery of Alarm System Event Data and Audio
Issued Numerex Corp. US 14/013,637 8/29/2013 9,153,124 10/6/2015 Alarm Sensor
Supporting Long-Range Wireless Communication Issued Numerex Corp. US 14/039,573
9/27/2013 9,177,464 11/3/2015 Method and system for untethered two-way voice
communication for an alarm system Issued Numerex Corp. US 10/462,708 6/17/2003
7,245,703 7/17/2007 Alarm Signal Interceptor, Middleware Processor, and
Re-Transmitter Using Caller ID Issued Numerex Corp. US 10/861,790 6/7/2004
7,440,554 10/21/2008 Alarm Signal Interceptor, Middleware Processor, and
Re-Transmitter Issued Numerex Corp. US 11/226,857 9/14/2005 7,593,512 9/22/2009
Private VOIP network for Security System Monitoring Issued Numerex Corp. US
11/348,291 2/6/2006 7,734,020 6/8/2010 Two-way Voice and Voice over IP receivers
for Alarm Systems Issued Numerex Corp. US 11/517,025 9/7/2006 7,613,278
11/3/2009 Alarm System Activation Platform Issued Numerex Corp. US 12/018,724
1/23/2008 8,369,487 2/5/2013 Enhanced 911 notification for Internet Enabled
Alarm Systems Issued Numerex Corp. US 12/504,709 7/17/2009 9,131,040 9/8/2015
Alarm System for use over Satellite Broadband Issued Numerex Corp. US 13/004,917
1/12/2011 8,509,391 8/13/2013 Wireless VoIP Network for Security System
Monitoring Issued Numerex Corp.

 

 

 

 

US 13/939,460 7/11/2013 9,094,410 7/28/2015 Wireless VoIP Network for Security
System Monitoring Issued Numerex Corp. US 13/194,912 7/30/2011 9,054,893
6/9/2015 Alarm System IP Network with PSTN Output Issued Numerex Corp. US
14/598,737 1/16/2015 9,356,798 5/31/2016 Alarm System IP Network with PSTN
Output Issued Numerex Corp. US 14/075,467 11/8/2013 9,235,855 1/12/2016 Delivery
of Security Solutions Based on Demand Issued Numerex Corp. US 14/272,709
5/8/2014 9,510,180 11/29/2016 Mobile Management Message Distribution and Active
On-Network Determination Issued Numerex Corp. US 14/862,701 9/23/2015     Mobile
Management Message Distribution and Active On-Network Determination Allowed
Numerex Corp US 14/185,209 2/20/2014 9,350,871 5/24/2016 Delivery of Alarm
System Event Data and Audio Over Hybrid Network Issued Numerex Corp US
14/332,794 7/16/2014 9,183,730 11/10/2015 Method and System for Mitigating
Invasion Risk Associated with Stranger Interactions in a Security System
Environment Issued Numerex Corp US 14/559,190 12/3/2014     Method and System
for Managing a Location Detector Pending Numerex Corp US 14/525,808 10/28/2014  
  Method and System for Generating Geofences for Managing Offender Movement
Pending Numerex Corp US 14/534,746 11/6/2014  9,582,982  2/28/2017 Method and
System for Energy Managed of an Offender Monitor Issued Numerex Corp US
14/524,232 10/27/2014     Offender Monitor with Managed Rate of Location Reading
Pending Numerex Corp US 14/525,786 10/28/2014 9,401,082 7/26/2016 Offender
Monitor with Orientation Based Monitoring Issued Numerex Corp US 14/522,965
10/24/2014 9,449,497 9/20/2016 Method and System for Detecting Alarm System
Tampering Issued Numerex Corp US 11/040,636 1/21/2005 7,323,970 1/29/2008 Method
and System for Remote Interaction with a Vehicle via Wireless Communication
Issued Numerex Corp US 14/789,085 7/1/2015     Method and System for Locating a
Wireless Tracking Device Pending Numerex Corp US 14/789,089 7/1/2015 9,503,848
11/22/2016 Method and System for Locating a Wireless Tracking Device Associated
with a Network of Alarm Panels Issued Numerex Corp US 13/081,954 4/7/2011
9,119,013 8/25/2015 Satellite Based Tracking and Data Device with Multi-Function
Radio Frequency Interface Issued Numerex Corp US 13/092,652 4/22/2011    
Analytical Scoring Engine for Remote Device Data Pending Numerex Corp US
13/209,536 8/15/2011 8,769,111 7/1/2014 IP Network Service Redirector Device and
Method Issued Numerex Corp US 13/435,231 3/30/2012 8,990,915 3/24/2015 Local
Data Appliance for Collecting and Storing Remote Sensor Data Issued Numerex Corp

 

 

 

 

US 13/484,973 5/31/2012 9,214,082 12/15/2015 System and Method for Alarm System
Tamper Detection and Reporting Issued Numerex Corp US 13/485,030 5/31/2012
9,325,814 8/9/2016 Wireless SNMP Agent Gateway Issued Numerex Corp US 13/607,955
9/10/2012 8,761,795 6/24/2014 Dynamic Reverse Geofencing Issued Numerex Corp US
14/312,037 6/23/2014     Dynamic Reverse Geofencing Pending Numerex Corp US
13/644,001 10/3/2012 8,970,364 3/3/2015 Method and System for Remote Coupling
Security System Control Issued Numerex Corp US 13/734,352 1/4/2013 9,207,331
12/8/2015 Using Statistical Analysis to Infer an Accurate GPS Location for Use
in Tracking Devices Issued Numerex Corp US 13/865,601 4/18/2013 9,041,527
5/26/2015 System and Method for Using Alarm System Zones for Remote or Mobile
Objects Issued Numerex Corp US 14/721,472 5/26/2015     System and Method for
Using Alarm System Zones for Remote or Mobile Objects Pending Numerex Corp US
14/538,569 11/11/2014     System and Method for Employing Base Stations to Track
Mobile Devices Pending Numerex Corp US 14/552,768 11/25/2014     System and
Method for Interfacing 2G Applications with a 3G/4G Cellular Radio Network
Pending Numerex Corp US 14/794,586 7/8/2015     Depletion Mode MOSFET Power
Supply Pending Numerex Corp US 14/794,602 7/8/2015     System and Method for
Camera Registration Pending Numerex Corp US 14/830,574 8/19/2015     Motor Fault
Detection System and Method Pending Numerex Corp US 14/872,780 10/1/2015    
Coordination of Gas Pump with Tank Level Sensors for Fraud Detection Pending
Numerex Corp US 14/872,997 10/1/2015     Closed Tank Fill Level Sensor Pending
Numerex Corp US 11/804,199 5/17/2007 7,680,471 3/16/2010 System and method for
prolonging wireless data product's life Issued Numerex Corp US 13/750,205
1/25/2013 9,215,578 12/15/2015 Monitoring Systems and Methods Issued Omnilink
Systems Inc. US 12/112,695 4/30/2008 8,115,621 2/14/2012 Device for Tracking the
Movement of Individuals or Objects Issued Omnilink Systems Inc. US 11/935,858
11/6/2007 8,547,222 10/1/2013 System and Method of Tracking the Movement of
Individuals and Assets Issued Omnilink Systems Inc. US 11/935,833 11/6/2007
7,518,500 4/14/2009 System and Method for Monitoring Alarms and Responding to
the Movement of Individuals and Assets Issued Omnilink Systems Inc. US
12/350,678 1/8/2009 7,864,047 1/4/2011 System and Method for Monitoring Alarms
and Responding to the Movement of Individuals and Assets Issued Omnilink Systems
Inc. US 13/937,941 7/9/2013 9,373,241 6/21/2016 System and Method of Tracking
the Movement of Individuals and Assets Issued Omnilink Systems Inc.

 

 

 

 

US 12/794,500 6/4/2010 8,489,113 7/16/2013 Method and System for Tracking,
Monitoring and/or Changing Tracking Devices including Wireless Energy Transfer
Features Issued Omnilink Systems Inc. US 12/639,524 12/16/2009 8,831,627
9/9/2014 System and Method for Tracking Monitoring, Collecting, Reporting and
Communicating with the Movement of Individuals Issued Omnilink Systems Inc. US
29/279,448 5/1/2007 D578,918 10/21/2008 Offender Monitor Issued Omnilink Systems
Inc. US 08/969,146 11/12/1997 6,154,648 11/28/2000 METHODS AND APPARATUS FOR
COMMUNICATING DATA VIA A CELLULAR MOBILE RADIOTELEPHONE SYSTEM Issued Numerex
Corp. US 09/160,512 9/24/1998 6,108,537 8/22/2000 METHOD AND SYSTEM FOR
PERFORMING A PREDETERMINED OPERATION RELATED TO A PREDETERMINED CLASS OF
CELLULAR SOURCES Issued Numerex Corp. US 15/222,164 7/28/2016     Offender
Monitor Messaging System Pending Numerex Corp. US 15/158,088 5/18/2016    
System and Method of Using Pick-up, Drop-off Geofence for Mobile Devices Pending
Numerex Corp. US 14/991,031 1/8/2016 9,536,417   1/2/2017 Method and System for
Hierarchical Management of Personal Emergency Response System (PERS) Devices
Issued Numerex Corp. US 14/991,028 1/8/2016     Method and System for Locating a
Personal Emergency Response System (PERS) Device Based on Real Estate Lockbox
Interaction Pending Numerex Corp. US 15/331,364 10/21/2016     Method and System
for Locating a Wireless Tracking Device Associated with a Network of Alarm
Panels Pending Numerex Corp.

 

 

 

 

Active U.S. Registrations: See above.

 

Pending U.S. Applications: See above.

 

3.     The following comprise trademarks registrations and/or applications, by
Loan Party, as indicated below:

 

MARK SERIAL NO. REG. NO. FILING DATE REG. DATE Registrant

 

Country

 

[t1700472_logo.jpg]

 

77894440 3906542 12/16/2009 1/18/2011 Numerex Corp. US AVIDWIRELESS 85721098
4378893 9/5/2012 8/6/2013 Numerex Corp. US FASTRACK 78047504 2858718 2/9/2001
6/29/2004 Numerex Corp. US FOCALPOINT 78873454 3545293 5/1/2006 12/9/2008
Omnilink Systems Inc. US MYSHIELD 86740980 5087883 8/28/2015  11/22/2016 Numerex
Corp. US NEXTALARM 86187648 4784209 2/7/2014 8/4/2015 Numerex Corp. US
NEXTALARM.COM 78885124 3249281 5/16/2006 6/5/2007 Numerex Corp. US NEXTALARM.COM
THE BROADBAND ALARM COMPANY 78929909 3244717 7/14/2006 5/22/2007 Numerex Corp.
US NUMEREX 77710898 3736251 4/9/2009 1/12/2010 Numerex Corp. US NUMEREX
SATELLITE FLEX 85385958 4488845 8/1/2011 2/25/2014 Numerex Corp. US OMNILINK
78626004 3156898 5/9/2005 10/17/2006 Omnilink Systems Inc. US SMART DATA
DELIVERED 86112013 4680617 11/6/2013 2/3/2015 Numerex Corp. US THE BROADBAND
ALARM COMPANY 78785181 3175728 1/4/2006 11/21/2006 Numerex Corp. US UPLINK
78691601 3279435 8/12/2005 8/14/2007 Uplink Security, LLC US UPLINK 78106931
4013326 2/5/2002 8/16/2011 Uplink Security, LLC US UPLINK 86190829 4683816
2/11/2014 2/10/2015 Uplink Security, LLC US ACCELAVIEW 85040167 3932829
5/17/2010 3/15/2011 Numerex Corp. US MACHINES TRUST US 77592395 3675590
10/14/2008 9/1/009 Numerex Corp. US NUMEREX FAST 77920341 3906634 1/26/2010
1/18/2011 Numerex Corp. US NUMEREX DNA DEVICE NETWORK APPLICATION 77917829
3840747 1/22/2010 8/31/2010 Numerex Corp. US V-NOTIFY 77084419 3333730 1/17/2007
11/13/2007 Numerex Corp. US E-NOTIFY 77084414 3403769 1/17/2007 3/25/2008
Numerex Corp. US ORBITRAX 77004275 3264104 9/21/2006 7/17/2007 Numerex Corp. US
CELLEMETRY 74493789 2004693 2/23/1994 10/1/1996 Numerex Corp. US DCX 74437904
1941980 9/20/1993 12/19/1995 Numerex Corp. US DERIVED CHANNEL MULTIPLEX 74437859
1937727 9/20/1993 11/28/1995 Numerex Corp. US UPLINK REMOTE 86187670 4677682
2/7/2014 1/27/2015 Uplink Security, LLC US UPLINK GPS 85818059 4546091 1/8/2013
6/10/2014 Uplink Security, LLC US

 

 

 

 

Active U.S. Registrations: See above.

 

Pending U.S. Applications: See above.

 

Active International Applications/Registrations:

 

MARK COUNTRY CURRENT
OWNER [SER.
NO.]
/REG. NO. FILING
DATE REG.
DATE STATUS NEXT
ACTION

None.

 

             

 

4.          Common law trademarks claimed by Numerex Corp.: iTank, iManage

 

5.          Intellectual Property Licenses:

 

Settlement Agreement between Satellite Tracking of People, LLC and Michelle
Enterprises on the one hand, and Omnilink Systems Inc. on the other, dated July
16, 2010.

 

Supplemental Settlement Agreement between Satellite Tracking of People, LLC and
Omnilink Systems Inc., effective May 19, 2014.

 

GPS and Limited Data Bus Patent License Agreement between Omega Patents LLC and
Numerex Corp., dated February 1, 2011.

 

Software License Agreement between Verizon Corporate Services Group Inc. and
Omnilink Systems Inc., effective September 2, 2015.

 

Software License Agreement between Jazz Wireless Data, Inc. and Numerex Corp.,
effective September 30, 2010.

 

Wireless Network Patent Portfolio License between MPEG LA, LLC and Numerex
Corp., effective November 11, 2006.

 

 

 

 

6.          Domain Names:

 

Registrar Domain Name End Date GoDaddy alzcomfortzone.com 10/18/2017 GoDaddy
comfortzonecheckin.com 10/18/2017 GoDaddy lbsdeveloper.com 10/18/2017 GoDaddy
lbsdevelopment.com 10/18/2017 GoDaddy lbsgateway.com 10/18/2017 GoDaddy
nmrxalerts.com 2/8/2026 GoDaddy 4GSUNRISE.COM 9/12/2017 GoDaddy accelaview.info
5/12/2018 GoDaddy accelaview.net 5/12/2018 GoDaddy accelaview.us 5/11/2018
GoDaddy accelaviewblog.com 5/12/2018 GoDaddy accelaviewdriver.com 5/12/2018
GoDaddy accelaviewdriver.info 5/12/2018 GoDaddy accelaviewdriver.net 5/12/2018
GoDaddy accelaviewdriver.us 5/11/2018 GoDaddy accelaviewfleet.com 5/12/2018
GoDaddy accelaviewfleet.info 5/12/2018 GoDaddy accelaviewfleet.net 5/12/2018
GoDaddy accelaviewfleet.us 5/11/2018 GoDaddy accelaviewonline.com 5/12/2018
GoDaddy accelaviewshop.com 5/12/2018 GoDaddy accelaviewstore.com 5/12/2018
GoDaddy ACCUTAV.BIZ 5/16/2018 GoDaddy ACCUTAV.COM 5/17/2018 GoDaddy ACCUTAV.INFO
5/17/2018 GoDaddy ACCUTAV.MOBI 5/17/2018 GoDaddy ACCUTAV.NET 5/17/2018 GoDaddy
ACCUTAV.ORG 5/17/2018 GoDaddy ACCUTAV.US 5/16/2018 GoDaddy ACTIVATEUPLINK.COM
7/28/2017 GoDaddy AIRDESK.NET 5/1/2018 GoDaddy AIRDESKWIRELESS.COM 5/1/2018
GoDaddy ALARMLOGIN.COM 6/26/2017 GoDaddy ALARMLOGIN.NET 6/26/2017 GoDaddy
ALARMLOGIN.US 5/16/2017 GoDaddy ASKUPLINK.COM 7/28/2017 GoDaddy CELLEMETRY.COM
5/1/2018 GoDaddy CELLEMETRY.NET 5/1/2018

 

 

 

 

GoDaddy CELLEMETRY.ORG 5/3/2018 GoDaddy CELLEMETRYAPPS.COM 5/1/2018 GoDaddy
comcastconnectionprotection.com 9/30/2018 GoDaddy comcastwirelessbackup.com
8/25/2026 GoDaddy CPNFORUM.COM 5/1/2018 GoDaddy DCXSYS.COM 5/1/2018 GoDaddy
DIGILOG.COM 5/1/2018 GoDaddy FAST-SCO.COM 10/15/2018 GoDaddy FAST-UPLINK.COM
7/28/2017 GoDaddy FASTRACKFLEET.COM 7/12/2017 GoDaddy FASTRACKMOBILE.COM
7/12/2017 GoDaddy FASTRACKXPRESS.COM 7/12/2017 GoDaddy FTFLEET.COM 8/1/2017
GoDaddy GOUPLINK.NET 7/28/2017 GoDaddy GPRSXPRESS.COM 5/1/2018 GoDaddy
M2MEXCHANGE.NET 5/29/2018 GoDaddy M2MEXCHANGE.ORG 5/29/2018 GoDaddy
M2MXCHANGE.COM 5/29/2018 GoDaddy M2MXCHANGE.NET 5/29/2018 GoDaddy M2MXCHANGE.ORG
5/29/2018 GoDaddy MBLGPS.COM 12/31/2017 GoDaddy myaccelaview.com 5/12/2018
GoDaddy MYALARM.INFO 7/10/2017 GoDaddy MYMOBILEFASTRACK.COM 7/12/2017 GoDaddy
MYMOBILEGUARDIAN.COM 5/1/2018 GoDaddy MYMOBILEGUARDIAN.NET 5/1/2018 GoDaddy
MYUPLINKCONNECT.COM 7/20/2017 GoDaddy MYUPLINKGPS.COM 7/20/2017 GoDaddy
MYUPLINKINTERACTIVE.COM 7/20/2017 GoDaddy MYUPLINKMOBILE.COM 7/20/2017 GoDaddy
MYUPLINKREMOTE.COM 7/20/2017 GoDaddy MYUPLINKSECURITY.COM 7/20/2017 GoDaddy
MYWIRELESSCONNECTIONS.COM 5/1/2018 GoDaddy MYWIRELESSCONNECTIONS.NET 5/1/2018
GoDaddy NEXTALARM.COM 4/23/2021 GoDaddy NEXTALARM.INFO 6/12/2017 GoDaddy
NEXTALARM.NET 6/12/2017 GoDaddy NEXTALARM.ORG 6/12/2017 GoDaddy NEXTALARM.US
6/11/2017

 

 

 

 

GoDaddy NEXTVIEWCAM.COM 1/23/2018 GoDaddy NMRX.COM 5/1/2018 GoDaddy NMRX.NET
5/1/2018 GoDaddy NMRX.ORG 3/24/2017 GoDaddy NUMEREX-IOT.COM 6/11/2025 GoDaddy
NUMEREX.COM 11/4/2021 GoDaddy NUMEREX.NET 8/10/2018 GoDaddy NUMEREX.ORG
8/10/2018 GoDaddy numerexbilling.com 6/16/2026 GoDaddy NUMEREXCELLPASS.COM
8/1/2017 GoDaddy NUMEREXCLOUDPASS.COM 8/1/2017 GoDaddy NUMEREXCOMMPASS.COM
8/2/2017 GoDaddy NUMEREXCOMPASS.COM 8/1/2017 GoDaddy NUMEREXCONNECTPASS.COM
8/1/2017 GoDaddy NUMEREXCORP.COM 5/1/2018 GoDaddy NUMEREXCORP.NET 5/1/2018
GoDaddy NUMEREXDATAPASS.COM 8/1/2017 GoDaddy NUMEREXFASTPASS.COM 8/1/2017
GoDaddy NUMEREXFASTRACK.COM 7/12/2017 GoDaddy NUMEREXFLEX.COM 7/12/2017 GoDaddy
NUMEREXM2MSOLUTIONS.COM 5/11/2020 GoDaddy NUMEREXMEXICO.COM 5/1/2018 GoDaddy
NUMEREXMOBILE.COM 7/12/2017 GoDaddy NUMEREXPASSPORT.COM 8/1/2017 GoDaddy
NUMEREXPRESS.COM 8/27/2018 GoDaddy NUMEREXSOLUTIONS.COM 5/1/2018 GoDaddy
NUMEREXSOLUTIONS.NET 5/1/2018 GoDaddy NUMEREXVENDING.COM 5/1/2018 GoDaddy
NUMEREXVENDING.NET 5/1/2018 GoDaddy NUMEREXWORLDPASS.COM 7/12/2017 GoDaddy
ONEHOURSECURITY.COM 12/19/2017 GoDaddy ORBIT-ONE.COM 4/6/2020 GoDaddy
PORTABLEM2M.COM 5/29/2018 GoDaddy PORTABLEM2M.NET 5/29/2018 GoDaddy
PORTABLEM2M.ORG 5/29/2018 GoDaddy POWEREDBYNUMEREX.COM 5/11/2020 GoDaddy
REMOTEARM.ME 12/22/2017 GoDaddy SATELLITEFLEX.COM 7/12/2017 GoDaddy
SATELLITEHERO.COM 7/12/2017

 

 

 

 

GoDaddy SMARTDATADELIVERED.BIZ 3/8/2017 GoDaddy SMARTDATADELIVERED.COM 3/9/2017
GoDaddy SMARTDATADELIVERED.INFO 3/9/2017 GoDaddy SMARTDATADELIVERED.MOBI
3/9/2017 GoDaddy SMARTDATADELIVERED.NET 3/9/2017 GoDaddy SMARTDATADELIVERED.ORG
3/9/2017 GoDaddy SMARTDATADELIVERED.US 3/8/2017 GoDaddy U-TARQCARGO.NET 6/3/2018
GoDaddy U-TRAQ.COM 6/3/2018 GoDaddy U-TRAQ.NET 6/3/2018 GoDaddy U-TRAQASSETS.COM
6/18/2018 GoDaddy U-TRAQASSETS.NET 6/18/2018 GoDaddy U-TRAQAUTO.COM 6/3/2018
GoDaddy U-TRAQAUTO.NET 6/3/2018 GoDaddy U-TRAQAUTOPRO.COM 6/18/2018 GoDaddy
U-TRAQAUTOPRO.NET 6/18/2018 GoDaddy U-TRAQCARGO.COM 6/3/2018 GoDaddy
U-TRAQFLEET.COM 6/3/2018 GoDaddy U-TRAQFLEET.NET 6/3/2018 GoDaddy U-TRAQMINI.COM
6/18/2018 GoDaddy U-TRAQMINI.NET 6/18/2018 GoDaddy U-TRAQMINIC.COM 6/18/2018
GoDaddy U-TRAQMINIC.NET 6/18/2018 GoDaddy U-TRAQPETS.COM 6/3/2018 GoDaddy
U-TRAQPETS.NET 6/3/2018 GoDaddy UPLINK.COM 5/1/2018 GoDaddy UPLINK2GIG.COM
7/28/2017 GoDaddy UPLINKBILLING.COM 5/1/2018 GoDaddy UPLINKCONNECT.COM 7/20/2017
GoDaddy UPLINKGPS.COM 7/20/2017 GoDaddy UPLINKINTERACTIVE.COM 7/20/2017 GoDaddy
UPLINKREMOTE.COM 7/20/2017 GoDaddy UPLINKSECURITY.COM 5/1/2018 GoDaddy
UPLINKTRACKER.COM 4/23/2018 GoDaddy UPLINKTRACKER.NET 4/23/2018 GoDaddy
UPLINKTRACKING.COM 4/23/2018 GoDaddy UPLINKTRACKING.NET 4/23/2018 GoDaddy
UTRAQAUTO.COM 6/3/2018 GoDaddy UTRAQAUTO.NET 6/3/2018

 

 

 

 

GoDaddy UTRAQCARGO.COM 6/3/2018 GoDaddy UTRAQCARGO.NET 6/3/2018 GoDaddy
UTRAQFLEET.COM 6/3/2018 GoDaddy UTRAQFLEET.NET 6/3/2018 GoDaddy UTRAQNOW.COM
6/3/2018 GoDaddy UTRAQNOW.NET 6/3/2018 GoDaddy UTRAQPETS.COM 6/3/2018 GoDaddy
UTRAQPETS.NET 6/3/2018 GoDaddy VENDMONITOR.COM 5/1/2018 GoDaddy VENDMONITOR.NET
5/1/2018 GoDaddy VENDVIEW.COM 12/31/2017 GoDaddy VENDVIEW.NET 12/31/2017 GoDaddy
VOIP-ALARM.CO 7/19/2017 GoDaddy VOIPALARM.CO 7/19/2017 GoDaddy VOIPALARM.COM
12/10/2018 GoDaddy ALZCOMFORTZONE.COM 10/18/2017 GoDaddy COMFORTZONECHECKIN.COM
10/18/2017 GoDaddy LBSDEVELOPER.COM 10/18/2017 GoDaddy LBSDEVELOPMENT.COM
10/18/2017 GoDaddy LBSGATEWAY.COM 10/18/2017 GoDaddy LBSPLATFORM.COM 10/18/2017
GoDaddy LBSPROFESSIONALSERVICES.COM 10/18/2017 GoDaddy LBSPROSERVE.COM
10/18/2017 GoDaddy M2MWIRELESSDEVICES.COM 10/18/2017 GoDaddy OMNILINK.COM
10/18/2017 GoDaddy OMNILINKALERT.COM 10/18/2017 GoDaddy OMNILINKALERTS.COM
10/18/2017 GoDaddy OMNILINKFOCALPOINT.COM 10/18/2017 GoDaddy OMNILINKFOCALPT.COM
10/18/2017 GoDaddy OMNILINKFPT.COM 10/18/2017 GoDaddy OMNILINKJS.COM 10/18/2017
GoDaddy OMNILINKJUDICIAL.COM 10/18/2017 GoDaddy OMNILINKSAFERETURN.COM
10/18/2017 GoDaddy OMNILINKSAFERETURNS.COM 10/18/2017 GoDaddy
OMNILINKSOFTWARE.COM 10/18/2017 GoDaddy OMNILINKSYS.COM 10/18/2017 GoDaddy
OMNILINKSYSTEMS.COM 10/18/2017 GoDaddy OMNILINKVE.COM 10/18/2017 GoDaddy
OMNILINKVIRTUALEARTH.COM 10/18/2017

 

 

 

 

GoDaddy TSCGATEWAY.COM 10/18/2017 GoDaddy TSCGATEWAY.NET 10/18/2017 GoDaddy
UNIVERSALTRACKER.COM 10/18/2017 GoDaddy VIRTUALEARTHCONSULTING.COM 10/18/2017
GoDaddy VIRTUALEARTHDEVELOPMENT.COM 10/18/2017 GoDaddy VIRTUALEARTHPS.COM
10/18/2017 GoDaddy numerexdna.com 12/30/2018 GoDaddy ublip.com 5/25/2017 GoDaddy
numerexfast.com 4/20/2018 GoDaddy i3gcorp.com 12/19/2017 GoDaddy ACCUTRAX.COM
4/16/2018 GoDaddy ACCUTRAX.INFO 3/2/2019 GoDaddy ACCUTRAX.MOBI 3/2/2019 GoDaddy
ACCUTRAX.US 3/1/2019 GoDaddy ACCUTRAXLIVE.COM 3/1/2019 GoDaddy ACCUTRAXLIVE.NET
3/1/2019 GoDaddy ACCUTRAXONLINE.NET 3/1/2019 GoDaddy ACCUTRAXWEB.COM 3/1/2019
GoDaddy ACCUTRAXWEB.NET 3/1/2019 GoDaddy FELIX-DATA.COM 1/26/2018 GoDaddy
FELIXADMIN.COM 1/26/2018 GoDaddy FELIXCONTROL.COM 1/26/2018 GoDaddy
FELIXLITE.COM 1/26/2018 GoDaddy FELIXLITE.NET 1/26/2018 GoDaddy FELIXLIVE.COM
1/26/2018 GoDaddy FELIXLIVE.NET 1/26/2018 GoDaddy FELIXLOGISTICS.COM 1/26/2018
GoDaddy FELIXMANAGER.COM 1/26/2018 GoDaddy FELIXMAPPING.COM 1/26/2018 GoDaddy
FELIXMOBILE.COM 1/26/2018 GoDaddy FELIXMOBILE.NET 1/26/2018 GoDaddy FELIXTAV.COM
1/26/2018 GoDaddy FELIXTPM.COM 4/4/2018 GoDaddy FELIXTRACKING.COM 1/26/2018
GoDaddy FELIXVIEW.COM 1/26/2018 GoDaddy G-RFID.COM 1/23/2018 GoDaddy G-RFID.INFO
1/24/2018 GoDaddy G-RFID.NET 1/23/2018 GoDaddy G-RFID.ORG 1/24/2018



GoDaddy G-RFID.US 1/23/2018 GoDaddy I-FELIX.COM 1/26/2018 GoDaddy MYACCUTRAX.COM
3/1/2019 GoDaddy MYACCUTRAX.NET 3/1/2019 GoDaddy comcastconnectionpro.com
1/13/2022 GoDaddy comcastwirelessbackup.com 1/25/2026 GoDaddy
comcastconnectionprotection.com 9/30/2018

 

 

 

 

SCHEDULE 5.9

LEASEHOLD PROPERTY

 

5900 Windward Parkway #200

Alpharetta, GA 30005

 

8144 Walnut Hill Lane, Suite 310

Dallas, TX 75231

 

1210 Roosevelt Street, Suite 200

Edmund, OK 73034

 

275 S. Main Street, Suite 2CC

Doylestown, PA 18902

 

3330 Cumberland Boulevard SE, Suite 700           

Atlanta, GA 30339

 

12720 Hillcrest Road

Dallas, TX 75230

 

 

 

 

SCHEDULE 6

DEPOSITARY AND OTHER ACCOUNTS

 

GRANTOR FINANCIAL INSTITUTION
(Name and address)

ACCOUNT

NUMBER

 

TYPE AND USE Numerex Corp.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Primary bank account

Checking/lockbox deposit

Orbit One Communications, LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

Uplink Security, LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

NUMEREX SOLUTIONS, LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

Cellemetry LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

Numerex Government Services LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

NextAlarm LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

 

 

 

 

Omnilink Systems Inc.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

Omnilink Systems Inc.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Checking/lockbox deposit

Numerex Corp.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Treasury investments

Omnilink Systems Inc.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Letter of Credit

Omnilink Systems Inc.

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

 

Sub account

Letter of Credit

Uplink Security, LLC

Bank of Montreal

100 King St. W – Main Floor

Toronto, ON M5X1A3

Canada

 

Canadian dollar account

Checking/lockbox deposit

Uplink Security, LLC

Bank of Montreal

100 King St. W – Main Floor

Toronto, ON M5X1A3

Canada

 

US dollar account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Prior bank main account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

 

 

 

 

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

Numerex Corp.

SunTrust Bank

Mail Code GA-ATL-0490

1380 Powers Ferry Rd

Marietta, GA 30067

 

Sub account

Checking/lockbox deposit

 

 

 

 

SCHEDULE 7

COMMERCIAL TORT CLAIMS

 

Cen Com, Inc. v. Numerex Corp. and NextAlarm, LLC, Kings County, Superior Court,
Washington, Case No. 162310770SEA, filed  December 30, 2016, received January 4,
2017, Answer filed  April 11, 2017 in the United Stated District Court Western
District of Washington, Case No. 2:17-ev-00560

 

Numerex Corp. has asserted counterclaims of trademark infringement and
interference of contractual relations against Cen Com related to its use of the
NextAlarm trademark and the solicitation of NextAlarm customers.

 

 

 

 

SCHEDULE 8

CERTAIN RECEIVABLES

 

None.

 

 

 

 

ANNEX I

 

FORM OF JOINDER TO GUARANTY AND COLLATERAL AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [_______ __, 20__] is
executed by the undersigned for the benefit of HCP-FVF, LLC, a Delaware limited
liability company, as agent for itself and the Purchasers (together with its
successors and assigns, in such capacity, collectively, “Collateral Agent”) in
connection with that certain Guaranty and Collateral Agreement dated as of June
7, 2017 among the Borrower, the Purchasers party thereto and Collateral Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”). Capitalized terms not otherwise defined
herein are being used herein as defined in the Guaranty and Collateral
Agreement.

 

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.15 of the Guaranty and Collateral Agreement.

 

In consideration of the promises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory
(intending to be legally bound) hereby agrees as follows:

 

1.             Each such Person unconditionally and absolutely assumes all the
obligations of a Grantor [and a Guarantor] under the Guaranty and Collateral
Agreement and agrees that such Person is and shall be a Grantor [and a
Guarantor] and bound as a Grantor [and a Guarantor] under the terms of the
Guaranty and Collateral Agreement, as if such Person had been an original
signatory to such agreement. In furtherance of the foregoing, such Person hereby
unconditionally grants, pledges, collaterally assigns and transfers to
Collateral Agent, the ratable benefit of the Purchasers and Collateral Agent, a
valid and continuing security interest in and Lien on all of such Person’s
right, title and interest in and to the Collateral owned by such Person to
secure the prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations.

 

2.             Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guaranty and Collateral
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such
Person hereby makes to Collateral Agent the representations and warranties set
forth in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct in all material (without duplication of any materiality
qualifiers) respects after giving effect to such amendment to such Schedules.

 

3.             In furtherance of its obligations under Section 5.2 of the
Guaranty and Collateral Agreement, each such Person agrees to deliver to
Collateral Agent appropriately complete UCC financing statements naming such
person or entity as debtor and Collateral Agent as secured party, and describing
its Collateral and such other documentation as Collateral Agent (or its
successors or assigns) may reasonably require to evidence, protect and perfect
the Liens created by the Guaranty and Collateral Agreement, as modified hereby.
Each such Person acknowledges the authorizations given to Collateral Agent under
Section 5.9(b) of the Guaranty and Collateral Agreement and otherwise.

 

 Annex I – Page 1 

 

 

4.             Each such Person’s address for notices under the Guaranty and
Collateral Agreement shall be the address of Borrower set forth in the Note
Purchase Agreement and each such Person hereby appoints Borrower as its agent to
receive notices hereunder.

 

5.             This Agreement shall be deemed to be part of, and a modification
to, the Guaranty and Collateral Agreement and shall be governed by all the terms
and provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of Collateral Agent’s acceptance of this Agreement. Each such Person will
deliver an executed original of this Agreement to Collateral Agent.

 

  [NEW GRANTOR], a [________]   [________]         By:     Name:     Title:  

 

 Annex I – Page 2 

